


Exhibit 10.4

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is made as of July 31, 2009 by and among VIRTUSA
CORPORATION, a Delaware corporation, having its chief executive office at 2000
West Park Drive, Westborough, Massachusetts 01581 (the “Borrower”), and RBS
CITIZENS, NATIONAL ASSOCIATION, a national bank with a banking office at 28
State Street, Boston, Massachusetts 02109, (“RBS”) and  JPMORGAN CHASE BANK, N.
A. (“JPM” and with RBS and any other lenders who become party hereto pursuant to
Section 9 of this Credit Agreement, each a “Lender” and collectively, the
“Lenders”) and RBS CITIZENS, NATIONAL ASSOCIATION as Administrative Agent
(“Agent”).

 

The Borrower has requested that the Lenders extend certain financing
accommodations to the Borrower in the form of loans and letters of credit, and
the Lenders are willing to make such loans to the Borrower and are willing to
issue Letters of Credit for the account of the Borrower, but only on the terms
and subject to the conditions set forth in this Credit Agreement and the
documents, instruments and agreements ancillary hereto.

 

In consideration of the premises and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION I

DEFINITIONS

 

1.1.          Definitions

 

All capitalized terms used in this Credit Agreement, in the Notes, in the other
Loan Documents or in any certificate, report or other document made or delivered
pursuant to this Credit Agreement (unless otherwise defined therein) shall have
the meanings assigned to them below:

 

Accounts Receivable and Accounts. All rights of the Borrower to payment of a
monetary obligation (i) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (ii) for services rendered or to
be rendered, (iii) for a secondary obligation incurred or to be incurred, or
(iv) arising out of the use of a credit or charge card or information contained
on or for use with the card; and all sums of money and other proceeds due or
becoming due thereon, all notes, bills, drafts, acceptances, instruments,
documents and other debts, obligations and liabilities, in whatever form, owing
to the Borrower with respect thereto, all guarantees and security therefor, and
the Borrower’s rights pertaining to and interests in such property, including
the right of stoppage in transit, replevin or reclamation; all chattel paper;
all insurance proceeds; all other rights and claims to the payment of money,
under contracts or otherwise; and all other property constituting “accounts” as
such term is defined in the Uniform Commercial Code.

 

Adjusted EBITDA. For any period means Borrower’s Consolidated Operating Income
plus GAAP depreciation and amortization, non-cash stock-based compensation and
other non-

 

1

--------------------------------------------------------------------------------


 

cash charges for such period.

 

Adjusted LIBOR Rate.  A rate per annum determined by dividing (x) the LIBOR Rate
for such LIBOR Interest Period by (y) a percentage equal to one hundred percent
(100%) minus the LIBOR Reserve Percentage.

 

Affiliate. With reference to any Person, (i) any director, officer or employee
of that Person, (ii) any other Person controlling, controlled by or under direct
or indirect common control of that Person, (iii) any other Person directly or
indirectly holding 25.0% or more of any class of the capital stock or other
equity interests (including options, warrants, convertible securities and
similar rights) of that Person and (iv) any other Person 25.0% more of any class
of whose capital stock or other equity interests (including options, warrants,
convertible securities and similar rights) is held directly or indirectly by
that Person.

 

Agent. RBS in its capacity as administrative agent under any of the Loan
Documents, or any successor administrative agent.

 

Applicable Percentage. With respect to any Lender, the percentage of the
aggregate Revolving Loan Commitment represented by such Lender’s several
commitment at such time.  The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender in Schedule A.

 

Assignee. See Section 9.1.

 

Audited Financial Statement. See Section 4.6.

 

Borrower. See Preamble.

 

Borrower’s Accountants.   KPMG LLP, or such other independent certified public
accountants as are selected by the Borrower and are reasonably acceptable to the
Agent.

 

Borrower’s Business. The providing of information technology services, including
consulting, technology implementation and application outsourcing services on a
world-wide basis.

 

Borrowing Base.  At any time means eighty (80.0%) percent of the amount of
Eligible Accounts minus twenty (20.0%) of all open FX Transactions at such time.

 

Borrowing Base Certificate.  See Section 5.1(f) and Exhibit E attached.

 

Business Day. Any day, other than a Saturday, Sunday or legal holiday, on which
banks in Boston, Massachusetts are open for the conduct of a substantial part of
their commercial banking business.

 

Capital Expenditures. Without duplication, any expenditure for fixed or capital
assets, leasehold improvements, capital leases, installment purchases of
machinery and equipment, acquisitions of real estate and other similar
expenditures including (i) in the ease of a purchase,

 

2

--------------------------------------------------------------------------------


 

the entire purchase price, whether or not paid during the fiscal period in
question, (ii) in the case of a capital lease, the capitalized amount (as
determined under GAAP) of the obligations under such lease to pay rent and other
amounts, and (iii) expenditures respect to any construction in progress account
of the Borrower.

 

Cash Flow.  For any period means, calculated on a consolidated basis, (a) the
sum of Borrower’s Adjusted EBITDA plus operating lease payments minus
(b) unfinanced Capital Expenditures, cash taxes paid, capital distributions and
redemptions and other distributions with respect to Borrower’s shares and loans
and advances to Subsidiaries and affiliates which are not parties to the Credit
Agreement. The Cash Flow Exclusions shall not be included within clause (b).

 

Cash Flow Exclusions. All of the following (i) short term intercompany payments
in the ordinary course of business from Borrower to its Subsidiaries and
affiliates, (ii) up to $25,000,000 in distributions to Borrower’s foreign
Subsidiaries for acquisitions which conform to Permitted Acquisition
requirements and (iii) up to $10,000,000 representing a non-cash
reclassification of an Account due from Borrower’s UK Subsidiary to Borrower as
an equity investment by borrower in such UK Subsidiary.

 

Closing Date. The first date on which the conditions set forth in Sections 3.1
and 3.2 have been satisfied and any Loans are to be made hereunder.

 

Closing Fee.  See Section 2.5(a).

 

Code. The Internal Revenue Code of 1986 and the rules and regulations
thereunder, collectively, as the same may from time to time be supplemented or
amended and remain in effect.

 

Collateral. All of the property, rights and interests of the Borrower and its
Subsidiaries that are or are intended to be subject to the security interests
and liens created by the Security Documents.

 

Commitment Fee. See Section 2.5(b).

 

Consolidated Current Liabilities. The aggregate amount of Indebtedness of the
Borrower and its Subsidiaries that may properly be classified as current
liabilities in accordance with GAAP and in any event including, without
limitation, any direct or indirect indebtedness and other liabilities of the
Borrower and its Subsidiaries that are payable on demand or within one (1) year
from the creation thereof:

 

Consolidated Operating Income. For any fiscal period, the consolidated operating
income of the Borrower and its Subsidiaries for such period, as determined in
accordance with GAAP, except that in no event shall such consolidated operating
income include: (i) any gain or loss arising from any write-up of assets, except
to the extent inclusion thereof shall be approved in writing by the Lenders;
(ii) earnings of any Subsidiary accrued prior to the date it became a
Subsidiary; (iii) any extraordinary or nonrecurring gains; (iv) any deferred or
other credit

 

3

--------------------------------------------------------------------------------


 

representing any excess of the equity of any Subsidiary at the date of
acquisition thereof over the amount invested in such Subsidiary; (v) the net
earnings of any business entity (other than a Subsidiary) in which the Borrower
or any Subsidiary has an ownership interest, except to the extent such net
earnings shall have actually been received by the Borrower or such Subsidiary in
the form of cash distributions; (vi) the proceeds of any life insurance policy;
and (vii) any reversal of any contingency reserve, except to the extent that
provision for such contingency reserve shall be made from income arising during
such period.

 

Consolidated Total Liabilities. At any date as of which the amount thereof shall
be determined, all obligations that should, in accordance with GAAP, be
classified as liabilities on the consolidated balance sheet of the Borrower and
its Subsidiaries, including in any event all Indebtedness.

 

Credit Agreement. This Credit Agreement, including the Exhibits and Schedules
hereto, as the same may be supplemented, amended or restated from time to time.

 

Default. An Event of Default or any event or condition that, but for the
requirement that time elapse or notice be given, or both, would constitute an
Event of Default.

 

Drawdown Date. The Business Day on which any Loan is made or is to be made.

 

Eligible Account. An Account Receivable owing to Borrower which met the
following specifications at the time it came into existence and continues to
meet the same until it is collected in full:

 

(i) the Account is not more than ninety (90) days from the date of the invoice
thereof and more than sixty (60) days past due under the original terms of sale,
(ii) the Account arose from the performance of services or an outright sale of
goods by Borrower, such goods have been shipped to the account debtor, and
Borrower has possession of, or has delivered to Lender, shipping and delivery
receipts evidencing such shipment, (iii) the Account is not subject to any prior
assignment, claim, lien, or security interest, and Borrower will not make any
further assignment thereof or create any further security interest therein, nor
permit Borrower’s rights therein to be reached by attachment, levy, garnishment
or other judicial process, (iv) the Account has not been materially reduced and
is not subject to material reduction, as against the Borrower, its agents or the
Lender, by any offset, counterclaim, adjustment, credit, allowance or other
defense and as to which there is no (and no basis for any) return, rejection,
loss or damage of or to the goods or services giving rise thereto, or any
request for credit or adjustments known to the Borrower; provided, however, that
if an Account Receivable, otherwise meeting the definition of Eligible Account,
has been materially reduced or is subject to material reduction solely because
of a failure of the Borrower to timely meet contract milestones and for no other
reason (i.e. “retainage”) or because of a warranty claim and for no other
reason, such Account Receivable shall be an Eligible Account, to the extent it
has not been so materially reduced or is not subject to material reduction;
(v) the Account arose in the ordinary course of Borrower’s business and did not
arise from the performance of services or a sale of goods to a supplier or
employee of Borrower, (vi) no notice of bankruptcy or insolvency of the account
debtor has been received by or is known to Borrower, (vii) the Account is not
owed by an account debtor whose principal

 

4

--------------------------------------------------------------------------------


 

place of business is outside the United States of America, (viii) the Account is
not owed by an entity which is a parent, brother/sister, subsidiary or affiliate
of Borrower, (ix) the Account is not evidenced by a promissory note, (x) the
Account did not arise out of any sale made on a bill and hold, dating or delayed
shipment basis, (xii) the Account does not arise out of a progress billing
arrangement other than in conformity with the terms of the contract with such
account debtor, and (xiii) Agent, in accordance with its customary procedures
consistently applied, has not notified the Borrower that the Account is
unacceptable for any reason.

 

PROVIDED THAT if at any time twenty-five (25%) percent or more of the aggregate
amount of the Accounts due from any account debtor are unpaid in whole or in
part more than ninety (90) days from the respective dates of invoice and more
than sixty (60) days past due, from and after such time none of the Accounts
(then existing or hereafter arising) due from such account debtor shall be
deemed to be Eligible Accounts until such time as less than twenty-five (25%) of
the aggregate amount of the Accounts due from such account debtor are (as a
result of actual payments received thereon) more than ninety (90) days from the
respective dates of invoice and more than sixty (60) days past due;
characterization of any Account due from an account debtor as a Eligible Account
shall not be deemed a determination by Lender as to its actual value nor in any
way obligate Lender to accept any Account subsequently arising from such account
debtor to be, or to continue to deem such Account to be, a Eligible Account; it
is Borrower’s responsibility to determine the creditworthiness of account
debtors and all risks concerning the same and collection of Accounts are with
Borrower; and all Accounts whether or not Eligible Accounts constitute
Collateral.

 

Encumbrances. See Section 7.3.

 

Environmental Laws. Any and all applicable federal, state and local
environmental, health or safety statutes, laws, regulations, rules and
ordinances (whether now existing or hereafter enacted or promulgated), and all
applicable judicial, administrative and regulatory decrees, judgments and
orders, including common law rulings and determinations, relating to injury to,
or the protection of real or personal property or human health or the
environment, including, without limitation, all requirements pertaining to
reporting, licensing, permitting, investigation, remediation and removal of
emissions, discharges, releases or threatened releases of Hazardous Materials
into the environment or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of such Hazardous
Materials.

 

ERISA. The Employee Retirement Income Security Act of 1974 and the rules and
regulations thereunder, collectively, as the same may from time to time be
supplemented or amended and remain in effect.

 

ERISA Affiliate. Any trade or business, whether or not incorporated, that is
treated as a single employer with the Borrower under Section 41 4(b) (c), (m) or
(o) of the Code and Section 4001(a) (14) of ERISA.

 

ERISA Event. (a) Any “reportable event,” as defined in Section 4043 of ERISA or
the regulations issued thereunder, with respect to a Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC;
(b) the adoption of any amendment to a Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or

 

5

--------------------------------------------------------------------------------


 

Section 307 of ERISA; (c) the existence with respect to any Plan of an
“accumulated finding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (d) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan; (f) the
receipt by the Borrower of any ERISA Affiliate from the PBGC or a plan
administrator or any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (g) the receipt by the
Borrower or any ERISA Affiliate of any notice concerning the imposition of
Withdrawal Liability (as defined in Part I of Subtitle E of Title IV of ERISA)
with respect to any Multiemployer Plan or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA; (ii) the occurrence of a “prohibited transaction”
with respect to which the Borrower or any of the Subsidiaries is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which the Borrower or any such Subsidiary could otherwise be liable; and (i) any
other event or condition with respect to a Plan or Multiemployer Plan that could
reasonably be expected to result in liability of the Borrower.

 

Event of Default. Any event described in Section 8.1.

 

Existing L/C.  As defined in Section 2A.1(b)

 

Fixed Charge Coverage.  For any period means, on a consolidated basis, the ratio
of Borrower’s Cash Flow to its Fixed Charges for such period.

 

Fixed Charges. The sum of Borrower’s consolidated interest expense, plus
operating lease payments, current maturities of long term debt and current
capital lease maturities.

 

Funded Debt. All Indebtedness on account of borrowed money including direct
borrowings, capital lease obligations, Letter of Credit obligations, synthetic
lease obligations and obligations under asset securitization programs.

 

FX Documents. Any and all documents entered into by the Borrower and/or its
Subsidiaries in connection with FX Transactions.

 

FX Exposure.  The amount determined by the Lenders to be the Lenders’ foreign
exchange risk exposure with respect to FX Transactions based upon the Lender’s
“value at risk” model as it may change from time to time.  Each of the Lenders
shall provide the Borrower with a summary of Borrower’s FX Exposure to such
Lender within 30 days of the end of each calendar quarter.

 

FX Transactions.  The notional amount (calculated in US Dollars) of any
transactions arranged or facilitated by any Lender and/or any of its Affiliates
on behalf of Borrower and/or its Subsidiaries involving the purchase or sale of
foreign currencies either on a current or deferred basis.

 

6

--------------------------------------------------------------------------------


 

GAAP. Generally accepted accounting principles, consistently applied.

 

Guaranteed Obligations. See Section 2B.

 

Guarantees. As applied to any Person (a “Guarantor”), all guarantees,
endorsements and other contingent or surety obligations with respect to
Indebtedness or other obligations of any other Person (the “primary obligor”),
whether or not reflected on the consolidated balance sheet of the guarantor,
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation.

 

Hazardous Materials. Any substance (i) the presence of which requires or may
hereafter require notification, investigation, removal or remediation under any
Environmental Law; (ii) which is or becomes defined as a “hazardous waste”,
“hazardous material” or “hazardous substance” or “pollutant” or “contaminant”
under any present or future Environmental Law or amendments thereto including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. Section 9601 et seq.) and any applicable local statutes
and the regulations promulgated thereunder; (iii) which is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous and which is or becomes regulated pursuant to any
Environmental Law by any governmental authority, agency, department, commission,
board, agency or instrumentality of the United States, any applicable state of
the United States, or any political subdivision thereof, or (iv) without
limitation, which contains gasoline, diesel fuel or other petroleum products,
asbestos or polychlorinated biphenyls (“PCB’s”).

 

Hedging Contracts.  Interest rate swap agreements, interest rate cap agreements
and interest rate collar agreements, or any other agreements or arrangements
entered into between the Borrower and/or its Subsidiaries and the Lenders or
Lenders’ Affiliates and designed to protect the Borrower and/or its Subsidiaries
against fluctuations in interest rates or currency exchange rates.

 

Hedging Obligations. With respect to the Borrower, means all liabilities of the
Borrower and its Subsidiaries to the Lenders or the Lenders’ Affiliates under
Hedging Contracts.

 

Indebtedness. As applied to the Borrower and its Subsidiaries, without
duplication, (i) all obligations for borrowed money or other extensions of
credit whether secured or unsecured, absolute or contingent, including, without
limitation, unmatured reimbursement obligations with respect to letters of
credit or guarantees issued for the account of or on behalf of the Borrower and
its Subsidiaries and all obligations representing the deferred purchase price of
property, (ii) all obligations evidenced by bonds, notes, debentures or other
similar instruments, (iii) all obligations secured by any mortgage, pledge,
security interest or other lien on property owned or

 

7

--------------------------------------------------------------------------------


 

acquired by the Borrower or any of its Subsidiaries whether or not the
obligations secured thereby shall have been assumed, (iv) that portion of all
obligations arising under leases that is required to be capitalized on the
consolidated balance sheet of the Borrower and its Subsidiaries, (v) all
Guarantees, (vi) all obligations that are immediately due and payable out of the
proceeds of or production from property now or hereafter owned or acquired by
the Borrower or its Subsidiaries, (vii) all asset securitization transactions
involving Borrower and/or its Subsidiaries, and (viii) all other obligations
which, in accordance with GAAP, would be included as a liability on the
consolidated balance sheet of the Borrower and its Subsidiaries, but excluding
anything in the nature of capital stock, capital surplus and retained earnings.

 

Intellectual Property. All of the Borrower’s: (i) United States and foreign
patents, patent applications and statutory invention registrations, including
reissues, divisions, continuations, substitutions, renewals, continuations in
part, extensions and reexaminations thereof, and all improvements thereto,
(ii) software, database, copyrightable works, websites, copyrights (registered,
renewed or otherwise) and registrations, renewals and applications for
registration or renewal thereof, (iii) trademarks, trademark applications,
service marks, service mark applications, trade dress, logos, slogans, symbols,
trade names, internet domain names, brand names, product names, fictitious
names, corporate names, and other source identifiers and all reissues,
extensions and renewals thereof, and goodwill of the business symbolized thereby
and associated therewith, (iv) trade secrets, know-how, technology, inventions
and discoveries, and (v) any and all right, title, and interest in and to the
foregoing, including the right to sue for past, present and future infringement,
in all of such cases (i) through (v), whether used, held for use, supported,
maintained, marketed or otherwise.

 

Interest Expense. For any fiscal period, the consolidated interest expense
(including imputed interest and capitalized lease obligations) and amortized
debt discount on indebtedness of the Borrower and its Subsidiaries for such
period.

 

Interest Payment Date.  Means, (i) relative to any LIBOR Rate Loan having a
LIBOR Interest Period of three months or less, the last Business Day of such
LIBOR Interest Period, (ii) as to any LIBOR Rate Loan having a LIBOR Interest
Period longer than three months, each Business Day which is three months, or a
whole multiple thereof, after the first day of such LIBOR Interest Period and
the last day of such LIBOR Interest Period, and (iii) with respect to any Prime
Rate Loan, the first Business Day of each month.

 

Investment. As applied to the Borrower and its Subsidiaries, the purchase or
acquisition of any share of capital stock, partnership interest, evidence of
indebtedness or other equity security of any other Person (including any
Subsidiary), any loan, advance or extension of credit (excluding Accounts
Receivable arising in the ordinary course of business) to, or contribution to
the capital of, any other Person (including any Subsidiary), any real estate
held for sale or investment, any securities or commodities futures contracts
held, any other investment in any other Person (including any Subsidiary), and
the making of any commitment or acquisition of any option to make an Investment.

 

Issuing Lender.  The Lender which issues any Letter of Credit pursuant to
Section 2A of this Credit Agreement. RBS shall be the initial Issuing Lender.

 

8

--------------------------------------------------------------------------------


 

Lease. That certain lease, dated as of June, 2000, between the Borrower and
W9/TIB Real Estate Limited Partnership in respect of the premises occupied by
the Borrower in Westborough, Massachusetts, as amended to date by the First
Amendment dated as of November 2000 and Second Amendment and Extension of Lease
dated as of December 30, 2003.

 

Lease Letters of Credit. Any Letters of Credit issued for the purpose of
securing the Borrower’s obligations under the Lease, including, without
limitation, any issued prior to the date of this Credit Agreement.

 

Lenders. Means collectively, RBS and JPM and each other Lender who becomes a
party to this Credit Agreement by executing a joinder agreement hereto.

 

Letter of Credit Applications. Applications for Letters of Credit in such form
as may be required by the Issuing Lender from time to time which are executed
and delivered by the Borrower to the Issuing Lender pursuant to Section 2A, as
the same may be amended or supplemented from time to time.

 

Letter of Credit Fee. See Section 2.5.

 

Letter of Credit Pledge Agreement. See Section 2A.1(b).

 

Letter of Credit Sublimit.  The aggregate sum of $1,500,000, and with respect to
each of RBS and JPM, individually as an Issuing Lender, the sum of $750,000.

 

Letters of Credit. See Section 2A.1(a).

 

LIBOR Breakage Fee.  An amount calculated by the Lenders equal to the amount of
any losses, expenses and liabilities (including without limitation any loss of
margin) that Lenders may sustain as a result of Borrower’s termination of a
LIBOR Rate Loan prior to the end of the Interest Period or failure of the
Borrower to borrow a LIBOR Rate Loan for which it has issued a Notice of
Borrowing.

 

LIBOR Rate.  The offered rate for deposits of U.S. Dollars in an amount
approximately equal to the amount of the requested LIBOR Rate Loan for a term
coextensive with the designated LIBOR Interest Period which the British Bankers’
Association fixes as its LIBOR rate as of 11:00 a.m. London time on the day
which is two London Banking Days prior to the beginning of such LIBOR Interest
Period.  If such day is not a London Banking Day, the LIBOR Rate shall be
determined on the next preceding day which is a London Banking Day.  If for any
reason a Lender cannot determine such offered rate by the British Bankers’
Association, the Lender may, in its discretion, select a replacement index based
on the arithmetic mean of the quotations, if any, of the interbank offered rate
by first class banks in London or New York for deposits in comparable amounts
and maturities.

 

LIBOR Interest Period.  Relative to any LIBOR Rate Loan: (i)  initially, the
period beginning on (and including) the date on which such LIBOR Rate Loan is
made or continued as, or converted into, a LIBOR Rate Loan and ending on (but
excluding) the day which numerically corresponds to such date one, three or six
months thereafter (or, if such month has no

 

9

--------------------------------------------------------------------------------


 

numerically corresponding day, on the last Business Day of such month), in each
case as the Borrower may select in its Notice of Borrowing; and (ii) thereafter,
each period commencing on the last day of the next preceding LIBOR Interest
Period applicable to such LIBOR Rate Loan and ending one, three or six months
thereafter, as selected by the Borrower pursuant to its Notice of Borrowing;
(iii) provided, however, that  (a) at no time may there be more than five
(5) LIBOR Interest Periods in effect with respect to the LIBOR Rate Loans;
(b) LIBOR Interest Periods commencing on the same date for LIBOR Rate Loans
comprising part of the same advance under this Credit Agreement shall be of the
same duration; (c) LIBOR Interest Periods for LIBOR Rate Loans in connection
with which the Borrower has or may incur Hedging Obligations with the Lenders
shall be of the same duration as the relevant periods set under the applicable
Hedging Contracts; (d) if such LIBOR Interest Period would otherwise end on a
day which is not a Business Day, such LIBOR Interest Period shall end on the
next following Business Day unless such day falls in the next calendar month, in
which case such LIBOR Interest Period shall end on the first preceding Business
Day; and (e) no LIBOR Interest Period may end later than the termination of this
Credit Agreement.

 

LIBOR Rate Loan.  Any loan or advance the rate of interest applicable to which
is based upon the LIBOR Rate.

 

LIBOR Rate Margin.   2.50% per annum (250 basis points).

 

LIBOR Reserve Percentage.  The maximum aggregate (without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements (including all
basic, emergency, supplemental, marginal and other reserves and taking into
account any transitional adjustments or other scheduled changes in reserve
requirements) under any regulations of the Board of Governors of the Federal
Reserve System (the “Board”) or other governmental authority having jurisdiction
with respect thereto as issued from time to time and then applicable to assets
or liabilities consisting of “Eurocurrency Liabilities”, as currently defined in
Regulation D of the Board, having a term approximately equal or comparable to
such LIBOR Interest Period.

 

Loan Documents. This Credit Agreement, the Notes, the Letters of Credit, the
Letter of Credit Applications, the Security Documents and the FX Documents,
together with any agreements, instruments or documents now or hereafter executed
and delivered pursuant to or in connection with any of the foregoing.

 

Loans. The loans made or to be made by the Lenders to the Borrower pursuant to
Section II of this Credit Agreement, including Revolving Credit Loans and unpaid
Reimbursement Obligations.

 

London Banking Day. A day on which dealings in US dollars deposits are
transacted in the London interbank market.

 

Maximum Drawing Amount. The maximum aggregate amount from time to time which
beneficiaries may draw under outstanding Letters of Credit.

 

Modified US Quick Ratio. The ratio, on a consolidated basis for Borrower and its
US Subsidiaries, of (i) cash, cash equivalents, short-term marketable securities
per GAAP

 

10

--------------------------------------------------------------------------------


 

maintained in the US and trade Accounts Receivable (excluding related party
Accounts Receivable and Accounts Receivable from non-US account debtors) to
(ii) current liabilities per GAAP plus long term deferred revenue.

 

Multiemployer Plan. Any plan which is a Multiemployer Plan as defined in
Section 4001(a) (3) of ERISA.

 

Negative Pledge Agreement.  The Negative Pledge Agreement from the Borrower to
the Lenders of even date herewith with respect to the Intellectual Property of
Borrower.

 

Note Record. Any internal record, including a computer record, maintained by the
Lenders with respect to any Loan.

 

Notes. See Section 2.2(a).

 

Notice of Borrowing. The notice, substantially in the form of Exhibit B hereto,
to be given by the Borrower to the Agent to request a Revolving Credit Loan.

 

Obligations.  The aggregate outstanding principal balance of and interest and
premium on the Loans (including, without limitation, interest accruing at the
then applicable rate provided herein after the maturity of the Loans and
interest accruing at the then applicable rate provided herein after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower and its
Subsidiaries, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) and all other obligations of the Borrower and its
Subsidiaries to the Lenders and the Lenders’ Affiliates of every kind and
description pursuant to or in connection with the Loan Documents, including
without limitation, the Guarantees, the Guaranteed Obligations, Hedging
Contracts  and FX Transactions, deposit accounts, cash management accounts and
services, hedging transactions, interest rate caps, collars and similar interest
rate protection products, and all other banking products and services, direct or
indirect, absolute or contingent, primary or secondary, due or to become due,
now existing or hereafter arising, regardless of how they arise or by what
agreement or instrument, if any, in each case whether on account of principal
interest, premium, reimbursement obligations, fees, indemnities, coats, expenses
or otherwise  and including obligations to perform acts and refrain from taking
action as well as obligations to pay money.

 

Participant. See Section 9.2.

 

PBGC. The Pension Benefit Guaranty Corporation or any entity succeeding to any
or all of its functions under ERISA.

 

Pension Plan.  Any Plan which is an “employee pension benefit plan” (as defined
in ERISA).

 

Permitted Acquisition.  An acquisition of the business assets or equity capital
of a Person by the Borrower and/or its Subsidiaries which satisfies all of the
following requirements: (i) the business acquired is engaged in the Borrower’s
Business or in related or similar business, (ii) the

 

11

--------------------------------------------------------------------------------

 

acquisition is not a hostile acquisition (i.e. the board of directors or
governing body of the acquired business has consented to the acquisition by the
Borrower), (iii) the Borrower is in compliance with all of the provisions of the
Credit Agreement including without limitation the financial covenants contained
in Section 6 both before and after giving effect to the proposed acquisition. 
For purposes of determining Borrower’s compliance with the financial covenants
on a pro forma basis, the Lenders may or may not permit inclusion of the
acquired business’s pre-acquisition Adjusted EBITDA.

 

Permitted Encumbrances.  Any of the following: (i) encumbrances in favor of the
Lenders to secure the Obligations; (ii) encumbrances existing as of the date of
this Credit Agreement and disclosed in Exhibit C hereto; (iii) encumbrances
securing Indebtedness to the extent such Indebtedness is permitted by
Section 7.1 of this Credit Agreement; (iv) liens for taxes, fees, assessments
and other governmental charges to the extent that payment of the same may be
postponed or is not required in accordance with the provisions of Section 5.4;
(v) landlords’ and lessors’ liens in respect of rent not in default or liens in
respect of pledges or deposits under workmen’s compensation, unemployment
insurance, social security laws, or similar legislation (other than ERISA) or in
connection with appeal and similar bonds incidental to litigation; mechanics’,
warehouseman’s, laborers’ and materialmen’s and similar liens, if the
obligations secured by such liens are not then delinquent; liens securing the
performance of bids, tenders, contracts (other than for the payment of money);
and liens securing statutory obligations or surety, indemnity, performance or
other similar bonds incidental to the conduct of the Borrower’s or a
Subsidiary’s business in the ordinary course and that do not in the aggregate
materially detract from the value of its property or materially impair the use
thereof in the operation of its business; (vi) judgment liens securing judgments
that (1) are not fully covered by insurance, and (2) shall not have been in
existence for a period longer than 60 days after the creation thereof or, if a
stay of execution shall have been obtained, for a period longer than 60 days
after the expiration of such stay; (vii) rights of lessors under capital leases
to the extent such capital leases are permitted hereunder; (viii) easements,
rights of way, restrictions and other similar charges or Encumbrances relating
to real property and not interfering in a material way with the ordinary conduct
of the Borrower’s Business; and (ix)  liens constituting a renewal, extension or
replacement of any Permitted Encumbrance.

 

Permitted Indebtedness.  Any of the following: (i) the Obligations;
(ii) Indebtedness (other than Obligations) existing as of the date of this
Credit Agreement and disclosed on Exhibit C hereto but not any increase in the
principal amounts thereof nor any renewals or refinancings thereof;
(iii) Indebtedness for taxes, assessments or governmental charges to the extent
that payment therefore shall at the time not be required to be made in
accordance with Section 5.4; (iv) current trade liabilities on open account for
the purchase price of services, materials and supplies incurred by the Borrower
or its Subsidiaries in the ordinary course of business (not as a result of
borrowing), so long as all of such open account Indebtedness shall be promptly
paid and discharged when due or in conformity with customary trade terms and
practices, except for any such open account Indebtedness which is being
contested in good faith by the Borrower or its Subsidiaries, as to which
adequate reserves required by GAAP have been established and are being
maintained and as to which no Encumbrance has been placed on any property of the
Borrower or its Subsidiaries; (v) other Indebtedness incurred in the ordinary
course of business, including asset securitization facilities and letters of
credit not issued under this Credit

 

12

--------------------------------------------------------------------------------


 

Agreement, and renewals and refinancings thereof, provided that such
Indebtedness under this clause (v) does not exceed $10,000,000 in the aggregate
at any time outstanding; (vi) Guarantees permitted under Section 7.2 hereof; and
(vii) Indebtedness existing by and among the Borrower and its Subsidiaries as
set forth in Schedule B annexed.

 

Permitted Restricted Payment.  Any loan, advance, extension of credit or other
payment by and between the Borrower and any Subsidiary at a time when there is
no continuing Default and  the making of which does not result in a Default
under this Credit Agreement.

 

Person. Any individual, corporation, partnership, limited liability company,
trust, unincorporated association, business or other legal entity, and any
government or governmental agency or political subdivision thereof.

 

Plan.   Any “employee pension benefit plan” or “employee welfare benefit plan”
(each as defined in Section 3 of ERISA) maintained by the Borrower or any
Subsidiary.

 

Pledge Agreement.  The Pledge Agreement dated the date hereof pursuant to which
Borrower shall pledge to Lenders the capital stock of its subsidiary, Virtusa
Securities Corporation.

 

Prime Rate. The rate of interest announced from time to time by the Agent at its
head office as its “Prime Rate”. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer. Any
change in the Prime Rate shall be effective from and including the effective
date of such change.

 

Prime Rate Margin.  2.50% per annum (250 basis points).

 

Prohibited Transaction. Any “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

 

Qualified Investments. As applied to the Borrower and its Subsidiaries,
Investments made in accordance with the requirements of Borrower’s investment
policy as set forth from time to time by the Borrower’s Board of Directors.

 

Reimbursement Obligation. The Obligation of the Borrower to reimburse the
Lenders on account of any drawing under any Letter of Credit as provided in
Section 2A.2

 

Required Lenders. Lenders holding more than 50.0% of the Revolving Credit
Commitment.

 

Responsible Officer. The chief financial officer of the Borrower and any other
officer of the Borrower designated by the chief financial officer to sign
Notices of Borrowing.

 

Restricted Payment. Other than a Permitted Restricted Payment, any dividend,
distribution, loan, advance, guaranty, extension of credit or other payment
(whether in cash, securities or other property) to or for the benefit of any
Person who holds an equity interest in the Borrower or any of its Subsidiaries,
whether or not such interest is evidenced by a security, and

 

13

--------------------------------------------------------------------------------


 

any other payment, whether in cash, securities or other property, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any capital stock of the Borrower or any of its Subsidiaries, whether now or
hereafter outstanding, or of any options, warrants or similar rights to purchase
such capital stock or any security convertible into or exchangeable for such
capital stock.

 

Revolving Credit Commitment. The maximum aggregate dollar amount of credit which
the Lenders have agreed to make available to the Borrower for Loans and Letters
of Credit is $3,000,000, of which RBS has agreed to provide $1,500,000 on a
several basis upon the terms and subject to the conditions of this Credit
Agreement.  JPM has agreed to provide the other $1,500,000 of the Revolving
Credit Commitment on a several basis upon the terms and subject to the
conditions of this Credit Agreement. The  Revolving Credit Commitment may be
modified from time to time pursuant to the terms of this Credit Agreement. A
portion of the Revolving Credit Commitment up to the Letter of Credit Sublimit
shall be available to Borrower for issuance of Letters of Credit.

 

Revolving Credit Loans. See Section 2.1(a).

 

Revolving Credit Maturity Date. July  30, 2010.

 

Revolving Credit Outstandings. At any time, the outstanding principal balance of
Revolving Credit Loans.

 

Security Agreement. Collectively, the Security Agreement from the Borrower and
any future security agreements from Borrower’s US Subsidiaries to the Lenders
with respect to all personal property of the Borrower and such Subsidiaries
other than Intellectual Property.

 

Security Documents.  The Security Agreement, the Negative Pledge Agreement, the
Pledge Agreement, and the Letter of Credit Pledge Agreement, and any subsequent
pledge or security agreements granted by Borrower to Lenders, each in favor of
the Lenders to secure Obligations, in each case as amended and/or restated and
in effect from time to time, and any additional documents evidencing or
perfecting the Lenders’ lien on the Collateral.

 

Subsidiary. With respect to any Person, any corporation, association, joint
stock company, business trust, partnership, limited liability company or other
similar organization of which more than 50.0% of the ordinary voting power for
the election of a majority of the members of the board of directors or other
governing body of such entity is held or controlled by such Person or a
Subsidiary of such Person; or any other such organization the management of
which is directly or indirectly controlled by such Person or a Subsidiary of
such Person through the exercise of voting power or otherwise; or any joint
venture, whether incorporated or not, in which such Person has more than a 50.0%
ownership interest.

 

Total Revolving Credit Outstandings. At any time, the sum of (i) the aggregate
outstanding principal balance of Revolving Credit Loans and (ii) the Maximum
Drawing Amount of  Letters of Credit at such time.

 

14

--------------------------------------------------------------------------------


 

UK Subsidiary. Virtusa UK Ltd.

 

US Subsidiaries. Virtusa Securities Corporation and any future subsidiaries of
Borrower or any Subsidiary formed in the United States of America.

 

1.2. Rules of Interpretation.

 

(a) All terms of an accounting or financial character used herein but not
defined herein shall have the meanings assigned thereto by GAAP, as in effect
from time to time, and all calculations for the purposes of Section VI hereof
shall be made in accordance with GAAP; provided that if any time after the date
hereof there shall occur any change in respect of GAAP from that used in the
preparation of the audited financial statements referred to in Section 4.6(a) in
a manner that would have a material effect on any matter which is material to
Section VI, the Borrower and Lenders will, within 10 Business Days after notice
from Lenders or the Borrower, as the case may be to that effect, and continue in
good faith negotiations with a view towards making appropriate amendments to the
provisions hereof acceptable to Lenders to reflect as narrowly as possible the
effect on Section VI as in effect on the date hereof; provided, further, that
until such notice shall have been withdrawn or the relevant provisions amended
in accordance herewith, Section VI shall be interpreted on the basis of GAAP as
in effect and applied immediately before such change shall have become
effective.

 

(b) Except as otherwise specifically provided herein, reference to any document
or agreement shall include such document or agreement as amended modified or
supplemented and in effect from time to time in accordance with its terms and
the terms of this Credit Agreement.

 

(c) The singular includes the plural and the plural includes the singular.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.

 

(d) A reference to any Person includes its permitted successors and permitted
assigns,

 

(e) The words “include”, “includes” and “including” are not limiting.

 

(f) The words “herein”, “hereof’, “hereunder” and words of like import shall
refer to this Credit Agreement as a whole and not to any particular section or
subdivision of this Credit Agreement.

 

(g) All terms not specifically defined herein or by GAAP that are defined in the
Uniform Commercial Code as in effect in The Commonwealth of Massachusetts, shall
have the meanings assigned to them in such Uniform Commercial Code.

 

SECTION II

DESCRIPTION OF CREDIT

 

Subject to the terms and conditions of this Credit Agreement, each Lender shall
make Loans to the Borrower, and participate in Letters of Credit at the request
of Borrower, in such aggregate

 

15

--------------------------------------------------------------------------------


 

amount as the Borrower shall request pursuant to the Revolving Credit
Commitment. Each Lender, for itself and not one for any other, agrees to make
Loans and issue or participate in Letters of Credit on such basis that,
immediately after the completion of any borrowing by Borrower or the issuance of
a Letter of Credit: (i) the aggregate outstanding principal amount of Loans made
by such Lender, when combined with such Lender’s pro rata share of any Letters
of Credit issued for the account of the Borrower shall not be in excess of such
Lender’s share of the Revolving Credit Commitment; and (ii) the aggregate
outstanding principal amount of Letters of Credit made by such Lender shall not
be in excess of such Lender’s share of the Letter of Credit Sublimit.

 

2.1.                              Revolving Credit Loans.

 

(a) Upon the terms and subject to the conditions of this Credit Agreement, and
in reliance upon the representations, warranties and covenants of the Borrower
herein, each Lender severally agrees to make revolving credit loans (the
“Revolving Credit Loans” or the “Loans”) to the Borrower at the Borrower’s
request from time to time from and after the Closing Date and prior to the
Revolving Credit Maturity Date, provided that (1) Total Revolving Credit
Outstandings (after giving effect to all requested Revolving Credit Loans and 
Letters of Credit) shall not at any time exceed the lesser of: (i)  the
Revolving Credit Commitment and (ii) the Borrowing Base, and (2) the Revolving
Credit Outstandings to each Lender do not exceed such Lender’s Applicable
Percentage of the Revolving Credit Commitment. Subject to the terms and
conditions of this Credit Agreement, the Borrower may borrow, repay, prepay and
re-borrow amounts up to the limits imposed by this Section 2.1, from time to
time between the Closing Date and the Revolving Credit Maturity Date upon a
Notice of Borrowing given to the Agent pursuant to Section 2.3. Each request for
a Revolving Credit Loan hereunder shall constitute a representation and warranty
by the Borrower that the conditions set forth in Sections 3.1 and 3.2 (as
applicable) have been satisfied as of the date of such request.

 

(b) The Revolving Credit Commitment shall terminate at 5:00 p.m. Boston time on
the Revolving Credit Maturity Date.

 

2.2. The Notes.

 

(a) The Revolving Credit Loans shall be evidenced by promissory notes in the
form of Exhibit A-1 and Exhibit A-2 hereto, dated as of the Closing Date (the
“Notes”).

 

(b) The Borrower irrevocably authorizes the Lenders to make or cause to be made,
at or about the time of the Drawdown Date of any Loan or at the time of receipt
of any payment of principal on the Note, an appropriate notation on its Note
Record reflecting the making of such Loan or the receipt of such payment. The
outstanding amount of the Loans set forth on the Note Record shall be prima
facie evidence of the principal amount thereof owing and unpaid to the Lenders,
but the failure to record, or any error in so recording, any such amount on the
Lenders’ Note Record shall not limit or otherwise affect the obligations of the
Borrower hereunder or under the Note to make payments of principal of or
interest on the Note when due.

 

16

--------------------------------------------------------------------------------


 

2.3. Notice and Manner of Borrowing.

 

(a) Whenever the Borrower desires to obtain a Revolving Credit Loan hereunder,
the Borrower shall give the Agent a telephonic notice promptly confirmed by a
written Notice of Borrowing, which notices shall be irrevocable.  With respect
to Prime Rate Loans, such notice must be received no later than 10:00 a.m.
Boston time on the date the requested Revolving Credit Loan is to be made. Such
Notice of Borrowing shall specify the effective date and amount of the Revolving
Credit Loan. With respect to LIBOR Rate Loans, such notice must be received by
10:00 a.m. Boston time not less than two (2) nor more than five (5) Business
Days’ notice that a LIBOR Rate Loan be made in a minimum amount of $500,000 and
integral multiples of $100,000, with a LIBOR Interest Period of one, three or
six months.  On the terms and subject to the conditions of this Credit
Agreement, each LIBOR Rate Loan shall be made available to the Borrower on the
first day of the applicable LIBOR Interest Period by deposit to the account of
the Borrower as shall have been specified in its Notice of Borrowing.

 

(b) By delivering a Notice of Borrowing to the Agent on or before 10:00 a.m.
Boston time, on a Business Day, the Borrower may from time to time irrevocably
elect, on not less than two (2) nor more than five (5) Business Days’ notice,
that all or any portion of any LIBOR Rate Loan, in an aggregate minimum amount
of $500,000 and integral multiples of $100,000, be converted on the last day of
a LIBOR Interest Period into a LIBOR Rate Loan with a different LIBOR Interest
Period; provided, however, that no portion of the outstanding principal amount
of any LIBOR Rate Loan may be converted to, or continued as a LIBOR Rate Loan
when any Event of Default has occurred and is continuing, and no portion of the
outstanding principal amount of any LIBOR Rate Loan may be converted to LIBOR
Rate Loan of a different duration if such LIBOR Rate Loan relates to any Hedging
Obligation.  In the absence of delivery of a Notice of Borrowing with respect to
any LIBOR Rate Loan at least two Business Days before the last day of the then
current LIBOR Interest Period with respect thereto, such LIBOR Rate Loan shall,
on such last day, automatically continue as a LIBOR Rate Loan with the same
LIBOR Interest Period.

 

(c)  If the written confirmation of any telephonic notification differs in any
material respect from the action taken by the Lenders, the records of the
Lenders shall control absent manifest error. If the Agent receives a Notice of
Borrowing after the time specified above, such Notice shall not be effective.

 

(d)  On each Business Day (by no later than 2:00 P.M. Boston time), the Agent
shall notify each Lender of the dates, amounts and Interest Periods (if
applicable) and of the amount of its Applicable Percentage of the Loans
requested by Borrower.  Each Lender shall provide to Agent (not later than
3:00 P.M. Boston time), such amount in US Dollars, in federal or other
immediately available funds, required of it.  Each Lender agrees to deliver to
the Agent such Lender’s pro-rata share of the Loans requested by the Borrower on
the date of such notice.  Each Lender acknowledges and agrees that such Lender’s
obligation to make such Loans is its several obligation and shall not be
affected by the failure of any other Lender to fund its share of the requested
Revolving Loan.  If the Agent shall elect to advance the proceeds of any Loan
prior to receiving funds from such Lender, the Agent shall have the right, upon
prior notice to the Borrower, to debit any account of the Borrower or otherwise
receive such amount from the Borrower, promptly on demand in the event that such
Lender shall fail to reimburse the Agent in accordance with this paragraph.  The
Agent shall also have the right to receive interest from such

 

17

--------------------------------------------------------------------------------


 

Lender at the Federal Funds Effective Rate in the event that such Lender shall
fail to provide its portion of the Loan on the date requested and to the extent
that the Agent provided such funds to the Borrower.

 

2.4.  Interest Rates and Payment of Interest.

 

(a) Each Revolving Credit Loan shall bear interest on the outstanding principal
amount thereof at a floating rate per annum equal to, as elected by the Borrower
in its Notice of Borrowing: (i) the sum of the Prime Rate plus the Prime Rate
Margin, or (ii) the sum of the LIBOR Rate plus the LIBOR Rate Margin.  Payments
of interest shall be due and payable on each Interest Payment Date and on the
Maturity Date. LIBOR Rate Loans shall mature and become payable in full on the
last day of the LIBOR Interest Period relating to such LIBOR Rate Loan.  Upon
maturity, a LIBOR Rate Loan may be continued for an additional LIBOR Interest
Period or may be converted to a Prime Rate Loan. With respect to Prime Rate
Loans, the effective rate of interest shall change contemporaneously with any
change in the Prime Rate.

 

(b) If a Default shall occur, then at the option of the Lenders (i) the unpaid
balance of Loans shall bear interest, to the extent permitted by law, compounded
daily at an interest rate equal to 2.0% per annum above the interest rate
applicable to each such Loan in effect on the day such Default occurs, until
such Default is cured or waived, and (ii) the Borrower shall pay to the Lenders
a fee (in addition to the Letter of Credit Fee) equal to 1.0% per annum of the
Maximum Drawing Amount of all Letters of Credit outstanding during the period
from the occurrence of such Default until such Default is cured or waived.

 

(c) All agreements between the Borrower and the Lenders are hereby expressly
limited so that in no contingency or event whatsoever, whether by reason of
acceleration of maturity of the Obligations or otherwise, shall the amount paid
or agreed to be paid to the Lenders for the use or the forbearance of the
Obligations exceed the maximum permissible under applicable law. As used in this
Section 2.4(c), the term “applicable law” shall mean the law of The Commonwealth
of Massachusetts in effect as of the date hereof provided, however, that in the
event there is a change in the law which results in a higher permissible rate of
interest, then the Loan Documents shall be governed by such new law as of its
effective date. In this regard, it is expressly agreed that it is the intent of
Borrower and the Lenders in the execution, delivery and acceptance of the Loan
Documents to contract in strict compliance with the laws of The Commonwealth of
Massachusetts from time to time in effect. If, under or from. any circumstances
whatsoever, fulfillment of any provision of any of the Loan Documents at the
time of performance of such provision shall be due, shall involve transcending
the limit of such validity prescribed by applicable law, then the obligation, to
be fulfilled shall automatically be reduced to the limits of such validity, and
if under or from any circumstances whatsoever the Lenders should ever receive as
interest an amount which would exceed the highest lawful rate, such amount which
would be excessive interest shall be applied to the reduction of the principal
balance of the Obligations and not to payment of interest. This provision shall
control every other provision of all Loan Documents.

 

(d) LIBOR Rate Loans may be prepaid upon the terms and conditions set forth
herein.  For LIBOR Rate Loans in connection with which the Borrower has or may
incur Hedging

 

18

--------------------------------------------------------------------------------


 

Obligations, additional obligations may be associated with prepayment, in
accordance with the terms and conditions of the applicable Hedging Contracts.  
The Borrower shall give RBS no later than 10:00 a.m., Boston time, at least four
(4) Business Days notice of any proposed prepayment of any LIBOR Rate Loans,
specifying the proposed date of payment of such LIBOR Rate Loans, and the
principal amount to be paid.  Each partial prepayment of the principal amount of
LIBOR Rate Loans shall be in an integral multiple of $100,000 and accompanied by
the payment of all charges outstanding on such LIBOR Rate Loans (including the
LIBOR Breakage Fee) and of all accrued interest on the principal repaid to the
date of payment.

 

(e) Upon: (i) any default by Borrower in making any borrowing of, conversion
into or continuation of any LIBOR Rate Loan following Borrower’s delivery of a
Notice of Borrowing hereunder or (ii) any prepayment of a LIBOR Rate Loan on any
day that is not the last day of the relevant LIBOR Interest Period (regardless
of the source of such prepayment and whether voluntary, by acceleration or
otherwise), the Borrower shall pay a LIBOR Breakage Fee. The Borrower
understands, agrees and acknowledges that: (i) the Lenders do not have any
obligation to purchase, sell and/or match funds in connection with the use of
the LIBOR Rate as a basis for calculating the rate of interest on a LIBOR Rate
Loan, (ii) the LIBOR Rate may be used merely as a reference in determining such
rate, and (iii) the Borrower has accepted the LIBOR Rate as a reasonable and
fair basis for calculating the LIBOR Breakage Fee and other funding losses
incurred by the Lenders.  Borrower further agrees to pay the LIBOR Breakage Fee
and other funding losses, if any, whether or not the Lenders elect to purchase,
sell and/or match funds.

 

(f) If a Lender shall determine that the introduction of or any change in or in
the interpretation of any law, rule, regulation or guideline, (whether or not
having the force of law) makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for the Lender to make,
continue or maintain any LIBOR Rate Loan as, or to convert any loan into, a
LIBOR Rate Loan of a certain duration, the obligations of the Lender to make,
continue, maintain or convert into any such LIBOR Rate Loans shall, upon such
determination, forthwith be suspended until the Lender shall notify the Borrower
that the circumstances causing such suspension no longer exist, and all LIBOR
Rate Loans of such type shall automatically convert into Prime Rate Loans at the
end of the then current LIBOR Interest Periods with respect thereto or sooner,
if required by such law or assertion.

 

(g) In the event that Borrower shall have requested a LIBOR Rate Loan and a
Lender, in its reasonable discretion, shall have determined that U.S. dollar
deposits in the relevant amount and for the relevant LIBOR Interest Period are
not available to the Lender in the London interbank market; or by reason of
circumstances affecting the Lender in the London interbank market, adequate and
reasonable means do not exist for ascertaining the LIBOR Rate applicable to the
relevant LIBOR Interest Period; upon notice from the Lender to the Borrower, the
obligations of the Lender to make or continue any loans as, or to convert any
loans into, LIBOR Rate Loans of such duration shall forthwith be suspended until
the Lender shall notify the Borrower that the circumstances causing such
suspension no longer exist.

 

2.5.                              Fees and Charges.

 

(a)  The Borrower shall pay to the Agent for the account of the Lenders in
accordance with their Applicable Percentages a closing fee (the “Closing Fee”)
in the amount of 0.40% of

 

19

--------------------------------------------------------------------------------


 

the Revolving Credit Commitment which is due and payable and deemed to be fully
earned and non-refundable on the Closing Date.

 

(b) The Borrower shall pay to the Agent for the account of the Lenders in
accordance with their Applicable Percentages an annual commitment fee (the
“Commitment Fee”), computed on a daily basis and payable quarterly in arrears on
the first Business Day of each quarter, equal to (i) the excess of (x) the
Revolving Credit Commitment at the time (without giving effect to any Letters of
Credit or requested Letters of Credit) over (y) Revolving Credit Outstandings
from time to time, multiplied by (ii) 0.25%.

 

(c) The Borrower shall pay to the Lenders in accordance with their Applicable
Percentages a fee (the “Letter of Credit Fee”) at a rate per annum equal to the
face amount of each outstanding Letter of Credit multiplied by 1.75% with
respect to each Letter of Credit.  The Letter of Credit Fee shall be paid to
Lenders in advance as a condition to issuance of each Letter of Credit. The
Borrower shall also pay to the Issuing Lender on demand standard documentation
charges for the issuance of each Letter of Credit and the amount of any taxes,
fees, charges or other costs and expenses whatsoever incurred by such Issuing
Lender in connection with any Letter of Credit.

 

(d) The Borrower authorizes each Lender to charge to its Note Record or to any
deposit account which the Borrower may maintain with the Lender the interest,
fees, charges, taxes and expenses provided for in this Credit Agreement, the
other Loan Documents or any other document executed or delivered in connection
herewith or therewith.

 

2.6. Payments and Prepayments of the Loans

 

(a) On the Revolving Credit Maturity Date, the Borrower shall pay to the Lenders
the entire unpaid principal balance of all outstanding Revolving Credit Loans,
together with all unpaid interest thereon and all fees and other amounts due
with respect thereto.

 

(b) Revolving Credit Loans may be prepaid at any time, without premium or
penalty, except for any LIBOR Breakage Fee which may be due.  Any such notice of
prepayment shall be irrevocable. Prepayments of Revolving Credit Loans may be
re-borrowed to the extent provided in Section 2.1.

 

(c) If at any time Revolving Credit Outstandings exceed the lesser of: (i) the
Revolving Credit Commitment or (ii) the Borrowing Base, the Borrower shall
immediately pay the amount of any such excess to the Lenders for application to
the Revolving Credit Loans.  If at any time the Revolving Credit Outstandings of
the Borrower to any Lender exceed such Lender’s Applicable Percentage of the
Revolving Credit Commitment, the Borrower shall immediately pay the amount of
any such excess to such Lender for application to the Revolving Credit Loans.

 

(d) If the Revolving Credit Outstandings exceed the Borrowing Base at any time
(an “Overadvance”) and there are Revolving Credit Outstandings, the Borrower
shall have five (5) Business Days from written notice by the Agent (the
“Borrowing Base Cure Period”) to (i) fully cash collateralize the then
outstanding Revolving Credit Outstandings, or (ii) to fully cash

 

20

--------------------------------------------------------------------------------


 

collateralize the amount of the Overadvance. The Borrower’s failure to fully
cash collateralize such Revolving Credit Outstandings within five Business Days
shall constitute an Event of Default hereunder.   During the Borrowing Base Cure
Period no further Revolving Credit Loans or Letters of Credit will be permitted
without the consent of the Lenders.  No Event of Default shall be deemed to have
occurred as a result of the Overadvance during the Borrowing Base Cure Period.

 

2.7. Method of Payments

 

(a) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made in lawful money of the United States at the Agent’s head
office or at such other location that the Agent may from time to time designate,
in each case in immediately available funds, and shall be deemed to have been
made only when made in compliance with this Section. All such payments shall be
made without set-off or counterclaim and free and clear of and without deduction
for any taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless the Borrower is compelled by law to
make such deduction or withholding. If any such obligation is imposed upon the
Borrower with respect to any amount payable by it hereunder or under any of the
other Loan Documents, the Borrower will pay to the Agent for the benefit of the
applicable Lender such additional amount in United States Dollars as shall be
necessary to enable the Lender to receive the same net amount which the Lender
would have received on such clue date had no such obligation been imposed upon
the Borrower. The Borrower will deliver promptly to the Agent certificates or
other valid vouchers or other evidence of payment reasonably satisfactory to the
Agent for all taxes or other charges deducted from or paid with respect to
payments made by the Borrower hereunder or under such other Loan Document, the
Agent may, and the Borrower hereby authorizes the Agent to, debit the amount of
any payment not made by such time to the demand deposit accounts of the Borrower
with the Agent or to its Note Record.

 

(b) If the Revolving Credit Commitment shall have been terminated or the
Obligations shall have been declared immediately due and payable pursuant to
Section 8.2, all funds received from or on behalf of the Borrower (including as
proceeds of Collateral) by the Agent in respect of Obligations, shall be applied
by the Agent in the following manner and order: (i) first, to reimburse the
Lenders for any actual amounts payable pursuant to Sections 11.2 and 11.3
hereof; (ii) second, to the payment of Commitment Fees, Letter of Credit Fees
and any other fees payable hereunder to the applicable Lender; (iii) third, to
the payment of interest due on the Loans and the Reimbursement Obligations to
the Lenders in accordance with the Applicable Percentages; (iv) fourth, to the
payment of the outstanding principal balance of the Loans to the Lenders in
accordance with their Applicable Percentages and to payment of the Reimbursement
Obligations to the Issuing Lenders, and to pay to the applicable Lenders any
breakage costs and fees associated with Hedging Contracts, and to provide the
Issuing Lenders with cash collateral for any issued and outstanding Letters of
Credit, and to provide to the applicable Lenders’ cash collateral for their
exposure on Hedging Contracts and FX Exposure (in an amount determined by
Lenders); (v) fifth, to the payment of any other Obligations payable to the
Lenders by the Borrower, pro rata to the outstanding principal balance of each
Lender; and (vi) any remaining funds shall be paid to whoever shall be entitled
thereto or as a court of competent jurisdiction

 

21

--------------------------------------------------------------------------------

 

shall direct.  In the event that funds received are not adequate to provide the
Lenders with cash collateral for all issued and outstanding Letters of Credit
and Lenders’ FX Exposure, Borrower and its US Subsidiaries shall immediately
deposit with Lenders cash collateral determined by Lenders to be necessary to
secure such Obligations.

 

(c )  The Agent shall remit to the Lenders such portion of any payments received
from Borrower and other amounts received on account of the Obligations by not
later than 2:00 p. m. on the Business Day following receipt of such payments by
the Agent.  In the event that any payment made by Borrower to the Agent proves
uncollectible or any Borrower payment is required to be returned or disgorged by
the Agent for any reason (each, a “Returned Payment”), each Lender shall return
to the Agent within one Business Day of the Agent’s demand therefor any payment
made to such Lender based upon such Returned Payment.

 

2.8.                              Computation of Interest and Fees; Due Date. 
Interest and all fees payable hereunder shall be computed daily on the basis of
a year of 360 days and paid for the actual number of days for which due. If the
due date for any payment of principal is extended by operation of law, interest
shall be payable for such extended time. If any payment required by this Credit
Agreement becomes due on a day that is not a Business Day such payment may be
made on the next succeeding Business Day, and such extension shall be included
in computing interest and fees in connection with such payment.

 

2.9. Increased Costs. In case any change made after the Closing Date in any law,
regulation, treaty or official directive or the interpretation or application
thereof by any court or by any governmental authority charged with the
administration thereof or the compliance with any guideline or request of any
central bank or other governmental authority (whether or not having the force of
law): (i) subjects the Lenders to any tax with respect to payments of principal
or interest or any other amounts payable hereunder by the Borrower or otherwise
with respect to the transactions contemplated hereby (except for taxes on the
overall net income of the Lenders imposed by the United States of America or any
political subdivision thereof), or (ii) imposes, modifies or deems applicable
any deposit insurance, reserve, special deposit or similar requirement against
assets held by, or deposits in or for the account of, or loans by, the Lenders,
or (iii) imposes upon the Lenders any other condition with respect to its
obligations or performance under this Credit Agreement or in respect of any
Letter of Credit, and the result of any of the foregoing is to increase the cost
to the Lenders, reduce the income receivable by the Lenders or impose any
expense upon the Lenders with respect to any Loans or its obligations under this
Credit Agreement or in respect of any Letter of Credit, the Lenders shall notify
the Borrower thereof.  The Borrower agrees to pay to the Lenders the amount of
such increase in cost, reduction in income or additional expense as and when
such cost, reduction or expense is incurred or determined, upon presentation by
the Lenders of a statement in the amount and setting forth in reasonable detail
the Lenders’ calculation thereof and the assumptions upon which such calculation
was based, which statement shall be deemed true and correct absent manifest
error.

 

2.10.                        Capital Requirements. If after the date hereof any
Lender or the Issuing Lender determines that (i) the adoption of or change in
any law, rule, regulation or guideline regarding capital requirements for banks
or bank holding companies, or any change in the interpretation or

 

22

--------------------------------------------------------------------------------


 

application thereof (by any governmental authority charged with the
administration thereof or (ii) compliance by the Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on the Lender’s or such holding company’s capital
as a consequence of the Lender’s Revolving Credit Commitment to make Loans
hereunder or its obligations in respect of any Letter of Credit to a level below
that which the Lender or such holding company could have achieved but for such
adoption, change or compliance (taking into consideration the Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
the Lender to be material, then the Lender shall notify the Borrower thereof.
The Borrower agrees to pay to the Lender the amount of such reduction of return
on capital as and when such reduction is determined, payable within 90 days
after presentation by the Lender of a statement in the amount and setting forth
in reasonable detail the Lender’s calculation thereof and the assumptions upon
which such calculation was based (which statement shall be deemed true and
correct absent manifest error) unless within such 90 day period the Borrower
shall have prepaid in full all Obligations to the Lender, in which event no
amount shall be payable to the Lender under this Section. In determining such
amount, the Lender may use any reasonable averaging and attribution methods.

 

2.12. Taxes.

 

(a) All payments by the Borrower of principal of, and interest on, LIBOR Rate
Loans and all other amounts payable hereunder shall be made free and clear of
and without deduction for any present or future income, excise, stamp or
franchise taxes and other taxes, fees, duties, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding franchise
taxes and taxes imposed on or measured by a Lender’s net income or receipts
(such non-excluded items being called “Taxes”).  In the event that any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then the Borrower will (i) pay directly to the relevant authority
the full amount required to be so withheld or deducted; (ii) promptly forward to
the Lender an official receipt or other documentation satisfactory to the Lender
evidencing such payment to such authority; and (iii)  pay to the Lender such
additional amount or amounts as is necessary to ensure that the net amount
actually received by the Lender will equal the full amount the Lender would have
received had no such withholding or deduction been required. Moreover, if any
Taxes are directly asserted against the Lender with respect to any payment
received by the Lender hereunder, the Lender may pay such Taxes and the Borrower
will promptly pay such additional amount (including any penalties, interest or
expenses) as is necessary in order that the net amount received by the Lender
after the payment of such Taxes (including any Taxes on such additional amount)
shall equal the amount the Lender would have received had not such Taxes been
asserted.

 

(b) If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Lenders the required receipts or other
required documentary evidence, the Borrower shall indemnify the Lenders for any
incremental Taxes, interest or penalties that may become payable by the Lenders
as a result of any such failure.

 

23

--------------------------------------------------------------------------------


 

SECTION 2A

LETTERS OF CREDIT

 

Subject to the terms and conditions of this Credit Agreement, the Issuing Lender
shall, in its own name, on behalf of the Lenders, issue such Letters of Credit
for the account of Borrower, as the Borrower may from time to time request.  The
Borrower shall not request any Letter of Credit (and the Issuing Lender shall
not be obligated to issue any Letter of Credit) if, after giving effect thereto,
(i) the issued and outstanding Letters of Credit would exceed the Letter of
Credit Sublimit or the applicable Lender’s Letter of Credit Sublimit, or (B) the
sum of the issued and outstanding Revolving Credit Loans and Letters of Credit
would exceed the Revolving Credit Commitment or the applicable Lender’s
Applicable Percentage of the Revolving Credit Commitment.  The issuance of each
Letter of Credit shall confer upon each Lender the benefits and liabilities of a
participation consisting of an undivided pro rata interest in the Letter of
Credit to the extent of such Lender’s share of the Revolving Credit Commitment. 
Issuance fees shall be shared among the Lenders.  Customary administrative costs
and fees shall be for the account of the Issuing Lender as Letter of Credit
issuer.

 

2A.1 Issuance.

 

(a) Upon the terms and subject to the conditions hereof, the Issuing Lender, in
reliance upon the representations and warranties of the Borrower contained
herein, agrees to issue letters of credit (the “Letters of Credit”) prior to the
Revolving Credit Maturity Date for the account of the Borrower in such form as
may be requested from time to time by the Borrower and agreed to by the Lenders,
provided that (i) the Maximum Drawing Amount of all  Letters of Credit shall not
at any time exceed the Letter of Credit Sublimit or the applicable Issuing
Lender’s Letter of Credit Sublimit (after giving effect to all requested 
Letters of Credit), (ii) and the sum of the outstanding amount of  Revolving
Credit Loans and the Maximum Drawing Amount of all Letters of Credit shall not
at any time exceed the lesser of: (1) the Revolving Credit Commitment and
(2) the Borrowing Base, and (iii) that any Lender’s Applicable Percentage of
Revolving Credit Outstandings does not exceed such Lender’s Applicable
Percentage of the Revolving Credit Commitment; provided, further that no Letter
of Credit shall have an expiration date later than the Revolving Credit Maturity
Date.

 

(b)  Prior to the date of this Credit Agreement, RBS has issued for the account
of the Borrower  a standby Letter of Credit to 2000 Westborough Office Park LLC
in the amount of $346,036.27 (the “Existing L/C”), which shall be deemed to have
been advanced under the Revolving Credit Commitment established by this Credit
Agreement and which shall be deemed to have been advanced against RBS’s Letter
of Credit Sublimit.  With respect to additional Letters of Credit issued under
this Credit Agreement, at least three (3) Business Days prior to the proposed
issuance date of any Letter of Credit, the Borrower shall deliver to the Issuing
Lender (i) a Letter of Credit Application setting forth the Maximum Drawing
Amount of all Letters of Credit (including the requested Letter of Credit, but
excluding the Lease Letter of Credit), the requested language of the requested
Letter of Credit (which shall be reasonably acceptable to the Issuing Lender)
and such other information as the Issuing Lender shall require, and (ii) if the
Letter of Credit is to be secured by cash collateral, a designation of cash
collateral under the Letter of Credit Pledge Agreement equal to 100.0% of the
Maximum Drawing Amount of the

 

24

--------------------------------------------------------------------------------


 

requested Letter of Credit. Each request for the issuance of a Letter of Credit
hereunder shall constitute a representation and warranty by the Borrower that
the conditions set forth in Sections 3.1 and 3.2, as applicable, have been
satisfied as of the date of such request.

 

2A.2  Reimbursement Obligation of the Borrower. In order to induce the Lenders
to issue, extend and renew each Letter of Credit, the Borrower hereby agrees to
reimburse or pay to the Lenders, with respect to each Letter of Credit issued,
extended or renewed by the Lenders hereunder on each date that any draft
presented under any Letter of Credit is honored by the Lenders or the Lenders
otherwise makes payment with respect thereto, the Borrower shall pay (i) the
amount paid by the Lenders under or with respect to such Letter of Credit, and
(ii) the amount of any taxes, fees, charges or other costs and expenses
whatsoever (including standard documentation charges for the issuance of each
Letter of Credit) incurred by the Lenders in connection with any payment made by
the Lenders under, or with respect to, such Letter of Credit. Interest on any
and all amounts remaining unpaid by the Borrower under this Section 2A.2 at any
time from the date such amounts become due and payable (whether as stated in
this Section 2A.2, by acceleration or otherwise) until payment in full (whether
before or after judgment) shall be payable to the Lenders on demand at a rate
per annum equal to 2.0% above the interest rate applicable to Revolving Credit
Loans at the time in the absence of an Event of Default.

 

2A.3 Letter of Credit Payments.  If any draft shall be presented or other demand
for payment shall be made under any Letter of Credit, the Lenders shall notify
the Borrower of the date and amount of the draft presented or demand for payment
and of the date and time when it expects to pay such draft or honor such demand
for payment. The responsibility of the Lenders to the Borrower shall be only to
determine that the documents and drafts delivered under each Letter of Credit in
connection with such presentment shall be in conformity in all material respects
with such Letter of Credit. Any unpaid Reimbursement Obligations with respect to
Letters of Credit shall be deemed to be Revolving Credit Loans and shall be
charged to Borrower’s Loan account.

 

2A.4 Obligations Absolute.

 

(a) The Borrower’s Reimbursement Obligations shall be absolute and unconditional
under any and all circumstances and irrespective of the occurrence of any
Default or Event of Default or any condition precedent whatsoever or any
set-off; counterclaim or defense to payment which the Borrower may have or have
had against the Lenders or any beneficiary of a Letter of Credit. The Borrower
further agrees that the Lenders shall not be responsible for, and the Borrower’s
Reimbursement Obligations shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among the Borrower, the
beneficiary of any Letter of Credit or any financing institution or other party
to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrower, against the beneficiary of any Letter of Credit or
any such transferee.

 

(b) The Lenders shall not be liable for any error, omission, interruption or
delay in

 

25

--------------------------------------------------------------------------------


 

transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. The Borrower agrees that
any action taken or omitted by the Lenders under or in connection with each
Letter of Credit and the related drafts and documents, if done in good faith,
shall be binding upon the Borrower and shall not result in any liability on the
part of the Lenders to the Borrower.

 

2A.5 Reliance by the Lenders. To the extent not inconsistent with Section 2A.4,
the Lenders shall be entitled to rely on and shall be fully protected in relying
upon, any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, electronic facsimile transmission, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons and upon advice and statements of legal
counsel, independent accountants and other experts selected by the Lenders.

 

SECTION 2B

GUARANTY OF FX TRANSACTIONS OF SUBSIDIARIES

 

2B.1  Guaranty of FX Transactions. Borrower hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all obligations and liabilities of any nature
whatsoever arising in connection with the FX Transactions payable by each
Subsidiary of Borrower, it successors and assigns, to the Lenders and/or their
respective Affiliates (the “Guaranteed Obligations”), regardless of how
evidenced or documented, whether now existing or hereafter created, originally
contracted with a Lender and/or one of its respective Affiliates or with any
other Person, secured or unsecured, direct or indirect, absolute or contingent,
matured or unmatured.

 

2B.2  Waivers.  With respect to the Guaranteed Obligations, Borrower waives
(a) acceptance of the guaranty of the Guaranteed Obligations created hereby and
proof of reliance by the Agent and the Lenders hereon in creating the Guaranteed
Obligations; (b) presentment, protest, demand for payment and notice of
dishonor; (c) notice of any other nature whatsoever; (d) any requirement that
Agent or any Lender take any action whatsoever (including demand for payment and
legal action) with respect to any other Person or any other guarantor; and
(e) all legal and equitable defenses which may be available to a guarantor or
surety.

 

SECTION III

CONDITIONS OF LOANS AND LETTERS OF CREDIT

 

3.1.                              Conditions Precedent to Initial Loans. The
obligations of each Lender to make the initial Loans and of the Issuing Lender
to issue the initial Letter of Credit is subject to the satisfaction of the
following conditions precedent on or prior to the Closing Date:

 

(a) The Lenders shall have received the following agreements, documents,
certificates and opinions in form and substance satisfactory to the Lenders and
duly executed and delivered by the parties thereto:

 

26

--------------------------------------------------------------------------------


 

(i) This Credit Agreement;

 

(ii) The Notes, substantially in the form of Exhibit A-1 and Exhibit A-2 hereto;

 

(iii) The Security Documents;

 

(iv) A UCC-l Financing Statement naming the Agent as agent for the Lenders
covering the Collateral;

 

(v) UCC-3 Termination Statements to terminate Encumbrances (other than Permitted
Encumbrances) of Persons other than the Lenders of record against the
Collateral;

 

(vi)  Certificates of insurance or insurance binders evidencing compliance with
Section 5.3 hereof and the applicable provisions of the Security Documents;

 

(vii) A certificate of the Secretary or an Assistant Secretary of the Borrower
with respect to resolutions of its Board of Directors or other authorized
Committee thereof, authorizing the execution and delivery of the Loan Documents
and identifying the officer(s) authorized to execute, deliver and take all other
actions required under this Credit Agreement, and providing specimen signatures
of such officer(s);

 

(viii) The Certificate of Incorporation of the Borrower and all amendments and
supplements thereto, as flied in the office of the Secretary of State of its
jurisdiction of formation, certified by said Secretary of State as being a true
and correct copy thereof;

 

(ix) The By-laws of the Borrower and all amendments and supplements thereto,
certified by the Secretary or an Assistant Secretary of the Borrower as being a
true and correct copy thereof;

 

(x) A certificate of the Secretary of State of the Borrower’s jurisdiction of
incorporation as to legal existence and good standing of the Borrower in such
state;

 

(xi) A certificate of the Secretaries of State of each state in which the
Borrower is doing business as to the due qualification and good standing of the
Borrower as a foreign, corporation in such states;

 

(xii) An opinion addressed to the Lenders from Goodwin, Procter, LLP, counsel to
the Borrower;

 

(xiii) A certificate of the chief financial officer of the Borrower as to the
solvency of the Borrower, the accuracy of the Borrower’s representations and
warranties and such other matters as the Lenders may request;

 

(xiv) A report in substantially the form of Exhibit D hereto signed on behalf of
the Borrower by its chief financial officer with respect to the financial
statements required to be

 

27

--------------------------------------------------------------------------------


 

delivered pursuant to Section 4.6; and

 

(xv) Such other documents, instruments, opinions and certificates, and
completion of such other matters, as the Lenders may reasonably deem necessary
or appropriate.

 

(b) No litigation, arbitration, proceeding or investigation shall be pending or
threatened in writing which questions the validity or legality of the
transactions contemplated by any Loan Document or seeks a restraining order,
injunction or damages in connection therewith, or which, in the judgment of the
Lenders, might adversely affect the transactions contemplated hereby.

 

(c) All necessary filings and recordings against the Collateral shall have been
completed and the Lenders’ liens on the Collateral shall have been perfected, as
contemplated by the Security Documents.

 

(d) The Borrower shall have paid to the Lenders all fees to be paid hereunder on
or prior to the Closing Date.

 

3.2.                              Conditions Precedent to all Loans and Letters
of Credit. The obligation of the Lenders to make any Loan or to issue any Letter
of Credit is further subject to the following conditions:

 

(a) Receipt by the Agent of a Notice of Borrowing with respect to any Revolving
Credit Loan or the Letter of Credit Application and Agreement with respect to
any Letter of Credit;

 

(b) The Borrower shall have satisfied the conditions set forth in Sections 2.1
and 2A.l hereof;

 

(c) The outstanding Loans and Letters of Credit do not and, after giving effect
to any requested Loan or Letter of Credit, will not exceed the limitations set
forth in Sections 2.1 and 2A.1(a) hereof;

 

(d) The representations and warranties contained in Section IV shall be true and
accurate in all material respects on and as of the date of such Notice of
Borrowing or Letter of Credit Application and on the effective date of the
making of each Loan or issuance of each Letter of Credit as though made at and
as of each such date (except to the extent that such representations and
warranties expressly relate to an earlier date);

 

(e) No Default or Event of Default shall have occurred and be continuing at the
time of and immediately after the making of such requested Loan or the issuance
of such requested Letter of Credit;

 

(f) The resolutions referred to in Section 3.1 shall remain in full force and
effect; and

 

(g) No change shall have occurred in any law or regulation or interpretation
thereof that, in the reasonable opinion of counsel for the Lenders, would make
it illegal or against the policy of any governmental agency or authority for the
Lenders to make Revolving Credit Loans

 

28

--------------------------------------------------------------------------------


 

hereunder or to issue Letters of Credit hereunder (as the case may be).

 

The making of each Loan and the issuance of each Letter of Credit shall be
deemed to be a representation and warranty by the Borrower on the date of the
making of such Loan or the issuance of such Letter of Credit as to the accuracy
of the facts referred to in subsections (c), (d) and (e) of this Section 3.2 and
of the satisfaction of all of the conditions set forth in this Section 3.2.

 

SECTION IV

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Credit Agreement and to make
Loans and the Issuing Lender to issue Letters of Credit hereunder, the Borrower
represents and warrants to the Lenders that except as otherwise disclosed in
Borrower’s audited financial statements and/ or in Borrower’s 10-K reporting for
the fiscal year ended March 31, 2009, or as set forth on Exhibit C attached
hereto:

 

4.1.                              Organization; Qualification; Business.

 

(a) Each of the Borrower and its US Subsidiaries (i) is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation, (ii) has all requisite power to own its property and
conduct its business as now conducted and as presently contemplated and (iii) is
duly qualified and in good standing as a foreign corporation and is duly
authorized to do business in  each jurisdiction (all of which are listed on
Exhibit C attached hereto) where the nature of its properties or business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the business, financial condition, assets
or properties of the Borrower or of the Borrower and its Subsidiaries taken as a
whole.

 

(b) Since the date of the Audited Financial Statement, the Borrower has
continued to engage in substantially the same business as that in which it was
then engaged and is engaged in no unrelated business.

 

4.2.                              Corporate Authority; No Conflicts. The
execution, delivery and performance of the Loan Documents and the transactions
contemplated thereby are within the power and authority of the Borrower and have
been authorized by all necessary corporate proceedings, and do not and will not
(a) contravene any provision of the Certificate of Incorporation or By-Laws of
the Borrower or any law, rule or regulation applicable to the Borrower,
(b) contravene any provision of, or constitute an event of default or event
that, but for the requirement that time elapse or notice be given, or both,
would constitute an event of default under, any other agreement, instrument,
order or undertaking binding on the Borrower, or (c) result in or require the
imposition of any Encumbrance on any of the properties, assets or rights of the
Borrower, except in favor of the Lenders.

 

4.3.                              Valid Obligations. The Loan Documents and all
of their respective terms and provisions are the legal, valid and binding
obligations of the Borrower, enforceable in

 

29

--------------------------------------------------------------------------------


 

accordance with their respective terms except as limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the enforcement
of creditors’ rights generally, and except as the remedy of specific performance
or of injunctive relief is subject to the discretion of the court before which
any proceeding therefore may be brought. The Security Documents have effectively
created in favor of the Lenders legal, valid and enforceable security interests
in the Collateral and such security interests are fully perfected first priority
security interests.

 

4.4.                              Consents or Approvals. The execution, delivery
and performance of the Loan Documents and the transactions contemplated herein
do not require any approval or consent of, or filing or registration with, any
governmental or other agency or authority, or any other Person (including
without limitation any lessor or lessee of Borrower’s properties), except under
or as contemplated by the Security Documents.

 

4.5.                              Title to Properties; Absence of Encumbrances.
Each of the Borrower and its Subsidiaries has good and marketable title to all
of the properties, assets and rights of every name and nature now purported to
be owned by it, and good and valid leasehold title to all of the properties,
assets and rights of every name and nature now purported to be leased by it,
including, without limitation, such properties, assets and rights as are
reflected in the Audited Financial Statements (except such properties, assets or
rights as have been disposed of in the ordinary course of business since the
date thereof), free from all Encumbrances except Permitted Encumbrances, and
free from all defects of title that might materially adversely affect such
properties, assets or rights, or Borrower’s or its Subsidiaries’ operations
conducted with respect thereto, taken as a whole. All material leases under
which Borrower or its Subsidiaries is the lessor or lessee are in full force and
effect and there are no existing defaults or events that with the giving of
notice or passage of time or both could ripen into defaults, by the Borrower or,
to the Borrower’s knowledge, the lessor thereunder. No third parties possess any
rights with respect to any of Borrower’s or its Subsidiaries owned or, to the
Borrower’s knowledge, leased properties, the exercise of which would have a
material adverse effect on the Borrower or its Subsidiaries or their respective
operations, taken as a whole. All real property owned or leased by the Borrower
(other than short-term residential rentals) is described in Exhibit C hereto.

 

4.6.                              Financial Statements; Indebtedness,

 

(a) The Borrower has furnished to the Lenders its audited consolidated financial
statements for the years ended March 31, 2009 (the “Audited  Financial
Statement”), March 31, 2008 and March 31, 2007.   All such financial statements
are prepared in accordance with GAAP applied on a consistent basis throughout
the periods specified and present fairly the financial position of the Borrower
and its Subsidiaries as of such dates and the results of the operations of the
Borrower and its Subsidiaries for such periods in all material respects.

 

(b) At the date hereof, the Borrower and its Subsidiaries have no Indebtedness
or other material liabilities, debts or obligations, whether accrued, absolute,
contingent or otherwise, and whether due or to become due, including, but not
limited to, liabilities or obligations on account of taxes or other governmental
charges, that are not set forth on the Audited  Financial Statement, on
Exhibit C hereto or accrued in the ordinary course of business consistent with
past

 

30

--------------------------------------------------------------------------------


 

practices since the date of the Audited Financial Statement.

 

4.7.                              Changes. Since the date of the Audited
Financial Statement, there have been no material changes in the assets,
liabilities, financial, condition, business or prospects of the Borrower or any
of its Subsidiaries (including as a result of any applicable law or governmental
regulation, ruling or policy).

 

4.8.                              Solvency. The Borrower has and, after giving
effect to the Loans, will have, assets (both tangible and intangible) having a
fair saleable value in excess of the amount required to pay the probable
liability on its then-existing debts (whether matured or unmatured, liquidated
or unliquidated, fixed or contingent); the Borrower has and will have access to
adequate capital for the conduct of its business and the discharge of its debts
incurred in connection therewith as such debts mature; the Borrower was not
insolvent immediately prior to the making of the Loans and immediately after
giving effect thereto, the Borrower will not be insolvent.

 

4.9.                              Defaults. As of the date of this Credit
Agreement, no Default exists.

 

4.10.                        Taxes.  The Borrower and its Subsidiaries have
filed all federal, state and other tax returns required to be filed, and all
taxes, assessments and other governmental charges due from any of them have been
fully paid, except for such taxes, assessments or charges that are being
contested in good faith by appropriate proceedings and with respect to which
(a) adequate reserves have been established and are being maintained in
accordance with GAAP and (b) no lien has been filed to secure such taxes,
assessments or charges. All such contests at the date hereof are described on
Exhibit C hereto. The Borrower and its Subsidiaries have not executed any waiver
that would have the effect of extending the applicable statute of limitations in
respect of tax liabilities. The federal and state income tax returns of the
Borrower and its Subsidiaries have not been audited or, to the best of the
Borrower’s knowledge, otherwise examined by any federal or state taxing
authority. The Borrower and its Subsidiaries have established on their books
reserves adequate for the payment of all federal, state and other tax
liabilities.

 

4.11.                        Litigation. To the Borrower’s knowledge, there is
no litigation, arbitration, proceeding or investigation pending, or, to the
knowledge of the Borrower’s or any Subsidiary’s officers, threatened, against
the Borrower or any Subsidiary that, if adversely determined, may reasonably be
expected to result in a material judgment not fully covered by insurance, may
reasonably be expected to result in a forfeiture of all or any substantial part
of the property of the Borrower or its Subsidiaries, or may reasonably be
expected to have a material adverse effect on the assets, business or prospects
of the Borrower and its Subsidiaries taken as a whole.

 

4.12.                        Subsidiaries. All the Subsidiaries of the Borrower
are listed on Exhibit C hereto. The Borrower is the owner, free and clear of all
Encumbrances, of all of the issued and outstanding stock or other equity
interest of each Subsidiary, except as disclosed in Exhibit C. All shares of
such stock or other equity interest held by the Borrower have been validly
issued and are fully paid and non-assessable, and no rights to subscribe to any
additional shares have been granted, and no options, warrants or similar rights
are outstanding

 

4.13. Investment Company Act. Neither the Borrower nor any of its Subsidiaries
is

 

31

--------------------------------------------------------------------------------


 

subject to regulation under the Investment Company Act of 1940, as amended.

 

4.14. Compliance. The Borrower has all necessary permits, approvals,
authorizations, consents, variances, licenses, franchises, registrations and
other rights and privileges (including patents, trademarks, trade names and
copyrights) to allow it to own and operate its business and properties without
any violation of laws, regulations, authorizations and orders of public
authorities (including without limitation Environmental Laws) or the rights of
others, except to the extent that any such violation would not have a material
adverse effect on the business, financial condition or operation of the Borrower
and its Subsidiaries taken as a whole. The Borrower and each Subsidiary are duly
authorized, qualified and licensed under, and the Borrower, its Subsidiaries and
all real properties owned or leased by them are in compliance with, all
applicable laws, regulations, authorizations and orders of public authorities,
including, without limitation, Environmental Laws, except to the extent that any
such failure to be so authorized, qualified, licensed or in compliance would not
have a material adverse effect on the business, financial condition or operation
of the Borrower and its Subsidiaries taken as a whole. The Borrower and each
Subsidiary have performed all obligations required to be performed by it under,
and is not in default under or in violation of its Certificate of Incorporation
or By-laws or any other agreement, lease, mortgage, note, bond, indenture
license or other instrument or undertaking to which it is a party or by which
any of it or any of its properties are bound, except for violations none of
which, either individually or in the aggregate, would have any material adverse
effect on the business, condition (financial or otherwise) or assets of the
Borrower and its Subsidiaries taken as a whole.

 

4.15. ERISA. The Borrower and its ERISA Affiliates are in compliance in all
material respects with ERISA and the provisions of the Code and the regulations
and published interpretations thereunder applicable to the Plans. No ERISA Event
has occurred or is reasonably expected to occur, including by reason of the
consummation of the transactions contemplated by this Credit Agreement that when
taken together with all other such ERISA Events, could reasonably be expected to
result in material liability to the Borrower or any of its ERISA Affiliates.
None of the Plans had any “unfunded benefit liabilities” (within the meaning of
Section 4001(a)(18) of ERISA) as of the last annual valuation dates applicable
thereto.

 

4.16. Environmental Matters.

 

(a) The Borrower and each of its Subsidiaries are in compliance with the terms
and conditions of all permits, licenses and authorizations required under any
Environmental Law, and are also in compliance with all applicable orders,
decrees, judgments and injunctions, issued, entered, promulgated or approved
under any Environmental Law, except to the extent failure to comply would not
have a material adverse effect on the business, financial condition or
operations of the Borrower and it Subsidiaries.

 

(b) No written notice, notification, demand, request for information, citation,
summons or order has been issued and is outstanding, no complaint has been
filed, no penalty has been assessed and no investigation or review is pending
or, to the best of the Borrower’s knowledge, threatened by any governmental or
other entity (i) with respect to any alleged failure by the Borrower or any of
its Subsidiaries to have any permit, license or authorization required in

 

32

--------------------------------------------------------------------------------


 

connection with the conduct of its business or to comply with any Environmental
Laws, except to the extent such failure would not have a material adverse effect
on the business, financial condition or operations of the Borrower and its
Subsidiaries or (ii) regarding the presence of any Hazardous Material at, on or
under any property now or previously owned, or, to the Borrower’s knowledge,
leased or used, by the Borrower or any of its Subsidiaries or any other location
to which Hazardous Materials generated or used by the Borrower or any of its
Subsidiaries from such property had been transported or which they have been
disposed of.

 

(c) No material oral or written notification of a release of a Hazardous
Material has been filed by or on behalf of the Borrower or any of its
Subsidiaries and no property now or previously owned, or, to the Borrower’s
knowledge, leased or used, by the Borrower or any of its Subsidiaries is listed
or, to the best of the Borrower’s knowledge, proposed for listing on the
National Priorities List under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, or on any similar state list
of sites requiring investigation or clean-up.

 

(d) There are no Encumbrances arising under or pursuant to any Environmental Law
on any of the real property or properties owned, or, to the Borrower’s
knowledge, leased or used, by the Borrower or any of its Subsidiaries and no
governmental actions have been taken or, to the best of the Borrower’s
knowledge, are in process which could subject any of such properties to such
liens or Encumbrances or, as a result of which the Borrower or any of its
Subsidiaries would be required to place any notice or restriction relating to
the presence of Hazardous Materials at any property owned by it in any deed to
such property.

 

(e) Neither the Borrower nor any of its Subsidiaries nor, to the best knowledge
of the Borrower, any previous owner, tenant, occupant or user of any property
owned by the Borrower or any of its Subsidiaries has (i) engaged in or permitted
any operations or activities upon or any use or occupancy of any owned, leased
or used property, or any portion thereof, for the handling, manufacture,
treatment, storage, use, generation, release, discharge, refining, dumping or
disposal of any Hazardous Materials on, under, in or about such property, except
to the extent commonly used in day-to-day operations of such property and in
such case only in compliance in all material respects with all Environmental
Laws, or (ii) transported any Hazardous Materials to, from or across such
property except to the extent commonly used in day-to-day operations of such
property and, in such case, in compliance in all material respects with, all
Environmental Laws; nor to the best knowledge of the Borrower have any Hazardous
Materials migrated from other properties upon, about or beneath such property,
nor, to the best knowledge of the Borrower, are any Hazardous Materials
presently constructed, deposited, stored or otherwise located on, under, in or
about such property except to the extent commonly used in day-to-day operations
of such property and, in such case, in compliance in all material respects with
all Environmental Laws.

 

4.17. Restrictions on the Borrower. The Borrower is not party to or bound by any
contract, agreement or instrument, nor subject to any charter or other corporate
restriction which will, under current or foreseeable conditions, materially and
adversely affect the business, property, assets, operations or conditions,
financial or otherwise of the Borrower or any of its Subsidiaries.

 

33

--------------------------------------------------------------------------------

 

4.18. Labor Relations. There is (i) no unfair labor practice complaint pending
against the Borrower or any of its Subsidiaries or, to the best knowledge of the
Borrower, threatened, before the National Labor Relations Board, and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the best knowledge of the Borrower, threatened, except for
such complaints, grievances and arbitration proceedings which, if adversely
decided, would not have a material and adverse effect on the condition
(financial or otherwise), properties, business or results of operations of the
Borrower or any of its Subsidiaries, (ii) no strike, labor dispute, slowdown or
stoppage pending against the Borrower or any of its Subsidiaries or, to the best
knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries, except for any such labor action as would not have a material and
adverse effect on the condition (financial or otherwise) properties, business or
results of operations of the Borrower or any of its Subsidiaries and (iii) to
the best knowledge of the Borrower, no union representation question exists with
respect to the employees of the Borrower or any of its Subsidiaries and, to the
best knowledge of the Borrower, no union organizing activities are taking place,
except for any such question or activities as would not have a material and
adverse effect on the condition (financial or otherwise), properties, business
or results of operations of the Borrower or any of its Subsidiaries.

 

4.19. Trade Relations. There exists no actual or, to the best knowledge of the
Borrower, termination, cancellation or limitation of, or any material
modification or change in, the business relationship between the Borrower or any
of its Subsidiaries and any customer or any group of customers whose purchases,
individually or in the aggregate; are material to the business of the Borrower
and its Subsidiaries, taken as a whole, or with any material vendor, except in
each case, where the same could not reasonably be expected to have a material
adverse effect on the business, financial condition, assets or properties of the
Borrower and its Subsidiaries, taken as a whole.

 

4.20. Margin Rules. The Borrower does not own or have any present intention of
purchasing or carrying, and no portion of any Loan shall be used for purchasing
or carrying, any “margin security” or “margin stock” as such terms are used in
Regulations T, U or X of the Board of Governors of the Federal Reserve System.

 

4.21. Disclosure. No representation or warranty made by the Borrower in any Loan
Document and no document or information furnished to the Lenders by or on behalf
of or at the request of the Borrower in connection with any of the transactions
contemplated by the Loan Documents contains any untrue statement of a material
fact or omits to state any material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances in
which they are made.

 

4.22  Anti-Terrorism Laws. Neither Borrower nor, to the knowledge of the
Borrower, any owner of Borrower is in violation of any laws relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56.

 

34

--------------------------------------------------------------------------------


 

4.23 OFAC.   Neither Borrower nor, to the knowledge of Borrower, any subsidiary
or affiliate or other agent of Borrower acting or benefiting in any capacity in
connection with the transactions contemplated hereunder, is any of the
following: (i) a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order; (ii) a person owned or controlled by,
or acting for or on behalf of, any person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order; (iii) a person with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law; (iv) a person that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order;
or (v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

 

4.24 Money Laundering.  Neither Borrower nor, to the knowledge of the Borrower,
any owner of Borrower, or agent of any of its owners, subsidiaries or affiliates
acting in any capacity in connection with the transactions contemplated
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in Section 4.23 above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interest in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

4.25. Material Agreements.  Except as disclosed on Schedule 4.25 hereto, the
Borrower and its Subsidiaries are not parties to any material agreements not
disclosed in its SEC filings.

 

SECTION V

AFFIRMATIVE COVENANTS

 

The Borrower covenants that so long as any Loan, Letter of Credit or other
Obligation remains outstanding or the Lenders have any obligation to lend or to
issue any Letter of Credit hereunder:

 

5.1. Financial Statements. The Borrower shall furnish to the Lenders:

 

(a) As soon as available to the Borrower, but in any event within 90 days after
the end of each fiscal year, (i) the Borrower’s consolidated balance sheets as
of the end of  such fiscal year and related consolidated and consolidating
statements of income, retained earnings and cash flow for such year, prepared in
accordance with GAAP and audited and certified without qualification by the
Borrower’s Accountants in the case of such consolidated statements,
(ii) consolidating balance sheets as of the end of such fiscal year and related
consolidating statements of income, retained earnings and cash flow for such
year, prepared by Borrower and certified by the chief financial officer of the
Borrower; (iii) a copy of the Borrower’s Accountant’s management report, and
(iv) a certification by the chief financial officer of the Borrower that no
Distributions have been made by the Borrower to any of its Subsidiaries other
than Cash Flow Exclusions;

 

(b) As soon as available to the Borrower, but in any event within 45 days after
the end of each fiscal quarter, (i) the Borrower’s consolidated and
consolidating balance sheets as of the

 

35

--------------------------------------------------------------------------------


 

end of and related consolidated and consolidating statements of income, retained
earnings and cash flow for, the fiscal quarter then ended and the portion of the
year then ended prepared in accordance with GAAP and certified by the chief
financial officer of the Borrower, except for lack of footnotes and subject to
normal, recurring year-end adjustments that shall not in the aggregate be
material in amount, and (ii) a certification by the chief financial officer of
the Borrower that no Distributions have been made by the Borrower to any of its
Subsidiaries other than Cash Flow Exclusions;

 

(c) Concurrently with the delivery of each financial statement pursuant to
subsections (a) and (b) of this Section 5.1, a covenant compliance certificate
in substantially the form of Exhibit D hereto signed on behalf of the Borrower
by its chief financial officer;

 

(d) As soon as available to the Borrower, but in any event not later than 30
days before the beginning of each fiscal year, the Borrower’s projections for
such fiscal year, prepared on a quarterly  basis and including consolidated
balance sheets and statements of income, retained earnings and cash flows;

 

(e) As soon as available to the Borrower, but in any event within 45 days after
the end of each fiscal quarter, a schedule of all outstanding FX Transactions of
the Borrower and its Subsidiaries including the applicable currency, tenor and
notional amount of each FX Transaction and such other information with respect
thereto as the Lenders may reasonably request;

 

(f) With each Notice of Borrowing, within twenty (20) days of the end of each
month that there are Revolving Credit Outstandings (other than the Existing L/C)
and within thirty (30) days of each quarter end when there are no Revolving
Credit Outstandings, a Borrowing Base Certificate in the form of Exhibit E
hereto and an accounts receivable aging in form acceptable to the Lenders; and

 

(g) From time to time, such other financial data and information about the
Borrower or its Subsidiaries as the Lenders may reasonably request.

 

5.2. Conduct of Business.  The Borrower and each of its Subsidiaries shall:

 

(a) Duly observe and comply in all material respects with all laws, regulations,
decrees, orders, judgments and valid requirements of any governmental
authorities applicable to its corporate existence, rights and franchises, to the
conduct of its business and to its property and assets (including without
limitation all Environmental Laws and ERISA), and shall maintain and keep in
full force and effect and comply in all material respects with all licenses and
permits necessary to the proper conduct of its business, except where the
failure to comply in any instance would not have a material adverse effect on
the business, financial condition or operations of the Borrower and its
Subsidiaries taken as a whole; and

 

(b) Maintain their existence (except to the extent permitted pursuant to
Section 7.4) and remain or engage substantially in the Borrower’s Business and
in no unrelated business.

 

36

--------------------------------------------------------------------------------


 

5.3                                 Maintenance and Insurance.

 

(a) The Borrower and each of its Subsidiaries shall maintain their properties in
good repair, working order and condition, ordinary wear and tear and damage by
fire or other casualty excepted, as required for the normal conduct of their
business.

 

(b) The Borrower and each of its Subsidiaries shall at all times maintain
liability and casualty insurance on its properties with financially sound and
reputable insurers in such amounts and with such coverages, endorsements,
deductibles and expiration dates as the officers of the Borrower in the exercise
of their reasonable judgment deem to be adequate, as are customary in the
industry for companies of established reputation engaged in the same or similar
business and owning or operating similar properties and as shall be reasonably
satisfactory to the Lenders.  RBS, as agent for the Lenders shall be named as
loss payee only with respect to any insurance policy in Borrower’s name,
additional insured and/or mortgagee under such insurance as the Lenders shall
require from time to time, and the Borrower shall provide to the Lenders loss
payable endorsements in form and substance reasonably satisfactory to the
Lenders. In addition, the Lenders shall be given thirty (30) days advance notice
of any cancellation of insurance. In the event of failure to provide and
maintain insurance as herein provided, the Lenders may, at their option, provide
such insurance and charge the amount thereof to the Borrower as a Revolving
Credit Loan. The Borrower shall furnish to the Lenders certificates or other
evidence satisfactory to the Lenders of compliance with the foregoing insurance
provisions. The Lenders shall not, by the fact of approving, disapproving or
accepting any such insurance, incur any liability for the form or legal
sufficiency of insurance contracts, solvency of insurance companies or payment
of law suits, and the Borrower hereby expressly assumes full responsibility
therefore and liability, if any, thereunder.

 

5.4    Taxes. The Borrower shall pay or cause to be paid all taxes, assessments
or governmental charges on or against it or any of its Subsidiaries or its or
their properties on or prior to the time when they become due; except for any
tax, assessment or charge that is being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been established
and are being maintained in accordance with GAAP if no Encumbrance shall have
been flied to secure such tax, assessment or charge.

 

5.5. Inspection. On the request of RBS from time to time, the Borrower shall
permit the Lenders and their designees, at reasonable times and intervals of
time, and upon reasonable written notice, to (i) visit and inspect the United
States properties of the Borrower and its Subsidiaries, (ii) examine and make
copies of and take abstracts from the United States books and records of the
Borrower and its Subsidiaries, (iii) verify Accounts Receivables using its
customary practices and procedures, and (iv) discuss the affairs, finances, and
accounts of the Borrower and its Subsidiaries with their appropriate officers,
employees and independent accountants, all at the expense of the Borrower.  In
the absence of a continuing Event of Default, any such examination shall be at
the Lender’s expense, and during the continuance of an Event of Default such
examination shall be at the Borrower’s expense.

 

5.6. Maintenance of Books and Records. The Borrower shall keep adequate books
and records of account, in which true and complete entries will be made
reflecting all of its and its

 

37

--------------------------------------------------------------------------------


 

Subsidiaries’ business and financial transactions in accordance with GAAP and
applicable law.

 

5.7. Further Assurances.  At any time and from time to time the Borrower shall
execute and deliver such further documents and take such further action as may
reasonably be requested by the Lenders to effect the purposes of the Loan
Documents.

 

5.8. Notification Requirements. The Borrower shall furnish to the Lenders:

 

(a) Promptly upon becoming aware of the existence of any condition or event that
constitutes a Default, written notice thereof specifying the nature and
duration, thereof and the action being or proposed to be taken with respect
thereto;

 

(b) Promptly upon becoming aware of any litigation or of any investigative
proceedings by a governmental agency or authority commenced or threatened
against the Borrower or any of its Subsidiaries of which they have notice, the
outcome of which would or might have a materially adverse effect on the assets,
business or prospects of the Borrower alone or the Borrower and its Subsidiaries
on a consolidated basis, written notice thereof and the action being or proposed
to be taken with respect thereto; and

 

(c) Promptly after any occurrence or after becoming aware of any condition
affecting the Borrower or any Subsidiary which might constitute a material
adverse change in or which might have a material adverse effect on the business,
properties or condition (financial or otherwise) of the Borrower alone or the
Borrower and its Subsidiaries, taken as a whole, written notice thereof.

 

5.9. ERISA Compliance and Reports.

 

(a) Each Plan shall comply in all material respects with ERISA and the Code,
except to the extent failure to comply in any instance would not have a material
adverse effect on the business, financial condition or operations of the
Borrower and its Subsidiaries taken as a whole.

 

(b) With respect to any Plan, the Borrower shall, or shall cause its ERISA
Affiliates to furnish to the Lenders promptly as soon as possible and in any
event within 10 days after the Borrower or any of its ERISA Affiliates knows
that any ERISA Event has occurred or expected to occur, a statement of the chief
financial officer of the Borrower describing such ERISA Event, including copies
of any notice concerning such ERISA Event received from the PBGC, a plan
administrator, or from a Multiemployer Plan sponsor, and the action, if any, the
Borrower or such ERISA Affiliate proposes to take with respect thereto promptly
after the adoption of any Pension Plan, the Borrower shall notify the Lenders of
such adoption.

 

5.10. Environmental Compliance.

 

(a) The Borrower and its Subsidiaries will comply in all material respects with
all applicable Environmental Laws in all jurisdictions in which any of them
operates now or in the future, and the Borrower and its Subsidiaries will comply
in all material respects with all such Environmental Laws that may in the future
be applicable to the Borrower’s or any Subsidiary’s business, properties and
assets.

 

38

--------------------------------------------------------------------------------


 

(b) If the Borrower or any Subsidiary shall (i) receive notice that any material
violation of any Environmental Law may have been committed or is about to be
committed by the Borrower or any Subsidiary, (ii) receive notice that any
administrative or judicial complaint or order has been filed or is about to be
filed against the Borrower or any Subsidiary alleging a material violation of
any Environmental Law requiring the Borrower or any Subsidiary to take any
action in connection with the release of Hazardous Materials into the
environment, (iii) receive any notice from a federal, state or local government
agency or private party alleging that the Borrower or any Subsidiary may be
liable or responsible for any material amount of costs associated with a
response to or cleanup of a release of Hazardous Materials into the environment
or any damages caused thereby, (iv) become aware of any investigative action or
proceedings by a governmental agency or authority commenced or threatened
against the Borrower or any of its Subsidiaries regarding any potential
violation of Environmental Laws or any spill, release, discharge or disposal of
any Hazardous Material or (v) notify any governmental agency or authority
regarding any potential violation of Environmental Laws or any spill, release,
discharge or disposal of any Hazardous Material by the Borrower or any
Subsidiary, the Borrower shall promptly notify the Lenders thereof (together
with a copy of any such notice) and of any action being or proposed to be taken
with respect thereto and thereafter shall continue to furnish to the Lenders all
further notices, demands, reports and other information regarding the foregoing.

 

5.11. Operating Accounts. The Borrower shall continue to use the Lenders as its
primary depository banks for the Borrower’s United States-based operating
accounts.

 

5.12 US Subsidiaries.  Each US Subsidiary hereafter established by Borrower
shall become a party to this Credit Agreement by executing a joinder agreement
and shall also execute and deliver a security agreement in the same form as that
executed by the Borrower.

 

5.13 Cash Collateral.  In the event that the Credit Agreement is terminated for
any reason and there are issued and outstanding Letters of Credit and/or open FX
Transactions, the Borrower shall pledge cash collateral to the Lenders in the
amount of at least 100% of the face amount of such Letters of Credit to the
Issuing Lenders and 100% of the FX Exposure to the applicable Lenders as a
condition to the Lenders’ agreement to release any of the Security Documents.

 

SECTION VI

FINANCIAL COVENANTS

 

The Borrower covenants that so long as any Loan, Letter of Credit or other
Obligation remains outstanding, or the Lenders have any obligation to make any
Loan or issue any Letter of Credit hereunder:

 

6.1. Fixed Charge Coverage. For the trailing twelve month period ending on each
fiscal quarter end, the Borrower shall maintain, on a consolidated basis, a
ratio of its Cash Flow to its Fixed Charges of greater than 1.25 to 1.0.

 

39

--------------------------------------------------------------------------------


 

6.2. Funded Debt to EBITDA. At each fiscal quarter end the ratio of the
Borrower’s Funded Debt to its Adjusted EBITDA, on a consolidated basis, shall be
less than 1.0 to 1.0.

 

6.3. Modified US Quick Ratio. At each fiscal quarter end the Borrower and its US
Subsidiaries shall maintain a minimum Modified US Quick Ratio of greater than
2.0 to 1.0.

 

SECTION VII

NEGATIVE COVENANTS

 

The Borrower covenants that so long as any Loan, Letter of Credit or other
Obligation remains outstanding or the Lenders have any obligation to make any
Loan or to issue any Letter of Credit hereunder, without the prior written
consent of the Lenders:

 

7.1. Indebtedness. Neither  Borrower nor its Subsidiaries shall create, incur,
assume, guarantee or be or remain liable with respect to any Indebtedness other
than Permitted Indebtedness.

 

7.2. Intentionally Deleted.

 

7.3. Encumbrances. Neither the Borrower nor any US Subsidiary shall create,
incur, assume or suffer to exist any mortgage, pledge, security interest, lien
or other charge or encumbrance of any kind, including the lien or retained
security title of a conditional vendor, upon or with respect to any of its
property or assets, or assign or otherwise convey any right to receive income,
including the sale or discount of Accounts Receivable with or without recourse,
except for Permitted Encumbrances.

 

7.4. Merger: Purchase. Sale or Lease of Assets; Reorganization; Liquidation.

 

(a) The Borrower and its Subsidiaries shall not: (i) acquire the capital stock
or other equity interests or all or substantially all of the assets of another
Person, whether or not involving a merger or consolidation with such other
Person, other than pursuant to a Permitted Acquisition, and providing that both
immediately before and after giving effect to such acquisition, no Default shall
exist; (ii) merge or consolidate into or with any other Person, or commence a
reorganization, other than a merger of any Subsidiary with and into the
Borrower, with the Borrower as the survivor of such merger, or a merger or
consolidation into or with another Person, or a reorganization, in each case,
where the holders of more than 50.0% of the ordinary voting power for the
election of a majority of the members of the board of directors of the Borrower
prior to such transaction retain such power after the transaction; or
(iii) liquidate or dissolve, except that any wholly-owned Subsidiary may
liquidate or dissolve.

 

(b) Neither the Borrower nor its Subsidiaries shall sell, lease (as lessor) or
otherwise dispose of any assets or properties in excess of $10,000,000 in the
aggregate, other than sales of Qualified Investments and inventory and obsolete
or worn out equipment, in each case in the ordinary course of business and
consistent with past practices.

 

40

--------------------------------------------------------------------------------


 

7.5. Subsidiaries. The Borrower shall not issue and shall not permit any of its
Subsidiaries to issue any additional shares of its capital stock or other equity
securities, any options therefore or any securities convertible thereto, other
than to the Borrower. Neither the Borrower nor any of its Subsidiaries shall
sell, transfer or otherwise dispose of any of the capital stock or other equity
securities of a Subsidiary, except to the Borrower or any of its wholly-owned
subsidiaries. The Borrower shall not permit any US Subsidiary to encumber any of
its assets other than by Permitted Encumbrances.

 

7.6.                              Restricted Payments. The Borrower shall not
pay, make, declare or authorize any Restricted Payment other than:
(i) compensation paid to employees, officers and directors in the ordinary
course of business and consistent with prudent business practices;
(ii) dividends payable solely in common stock; (iii) dividends paid by any
Subsidiary to the Borrower; (iv) redemptions of shares of capital stock of the
Borrower which are “restricted securities” (as defined in Rule 144 promulgated
under the Securities Act of 1933) in an amount not to exceed 5.0% of the
aggregate total voting stock of the Borrower issued and outstanding on a fully
diluted basis, and (v) shares of capital stock of the Borrower withheld or
redeemed by Borrower to settle any applicable tax obligations of a grantee of
shares of any equity award (including without limitation thereof, any shares of
restricted stock and any stock appreciation rights) which arise in connection
with the vesting, exercise or other taxable event with respect to such awards.

 

7.7.                              Investments; Purchases of Assets. Neither the
Borrower nor its Subsidiaries shall  make or maintain any Investments or
purchase or otherwise acquire any material amount of assets other than:
(i) Investments existing on the date hereof in Subsidiaries; (ii) Qualified
Investments; (iii) Capital Expenditures; (iv) normal trade credit extended in
the ordinary course of business and consistent with prudent business practice;
(v) advances to employees for business related expenses to be incurred in the
ordinary course of business and consistent with past practices in an amount not
to exceed $500,000 in the aggregate outstanding at any one time, provided that
advances to any single employee shall not exceed $50,000 in the aggregate;
(vi) Investments in any Subsidiary of the Borrower which is a Cash Flow
Exclusion; and (vii) Loans to any Person (including employees) not in the
ordinary course of business not to exceed $300,000 in the aggregate outstanding
at any one time.

 

7.8.                              ERISA Compliance. Neither the Borrower nor any
of its ERISA Affiliates nor any Plan shall (i) engage in any Prohibited
Transaction which would have a material adverse effect on the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole, (ii) incur any “accumulated funding deficiency” (within the meaning of
Section 412(a) of the Code and Section 302 of ERISA), whether or not waived,
(iii) permit to exist any material amount of “unfunded benefit liabilities”
(within the meaning of Section 4001.(a)(1 8) of ERISA), (iv) terminate any
Pension Plan in a manner which could result in the imposition of a lien on any
property of the Borrower or any of its Subsidiaries, (v) fail to make any
required contribution to any Multiemployer Plan or (vi) completely or partially
withdraw from a Multiemployer Plan if such complete or partial withdrawal will
result in any material withdrawal liability under Title IV of ERISA.

 

7.9.                              Transactions with Affiliates. Except as
otherwise provided herein, neither the Borrower nor any of its Subsidiaries will
directly or indirectly, enter into any purchase, sale,

 

41

--------------------------------------------------------------------------------


 

lease or other transaction with any Subsidiary or Affiliate except
(i) transactions in the ordinary course of business on terms that are no less
favorable to the Borrower than those which might be obtained at the time in a
comparable arm’s length transaction with any Person who is not an Affiliate or
Subsidiary, including without limitation, any transfer pricing, service fee or
similar agreements between or among Borrower and its Affiliates or Subsidiaries,
(ii) employment contracts with senior management of the Borrower entered into in
the ordinary course of business and consistent with prudent business practices
and (iii) for the avoidance of doubt, transactions relating to Restricted
Payments permitted under Section 7.6.

 

7.10.                        Fiscal Year. The Borrower and its Subsidiaries
shall not change their March 31 fiscal year end without the prior written
consent of the Lenders.

 

SECTION VIII

DEFAULTS

 

8.1.                              Events of Default. There shall be an Event of
Default hereunder if any of the following events occurs:

 

(a) The Borrower or any Subsidiary shall fail to pay any interest, principal or
other amount due with respect to any Loan, any Reimbursement Obligation or any
amount owing by it with respect to any Obligation when the same shall become due
and payable, whether at maturity or at any accelerated date of maturity or at
any other date fixed for payment; or

 

(b) The Borrower or any Subsidiary shall fail to perform or comply with any
term., covenant or agreement applicable to it contained in Sections 5.1,5.2(b),
5.5, 5.6, 5.9, 5.11, 6 and 7 of this Credit Agreement; or

 

(c) The Borrower or any Subsidiary shall fail to perform or comply with any
term, covenant or agreement applicable to it (other than as specified in
subsections 8.1(a), (b) or (d) through (k) hereof) contained in this Credit
Agreement or any other Loan Document and such default shall continue for ten
(10) Business Days; or

 

(d) Any representation or warranty of the Borrower made in this Credit Agreement
or any other Loan Document or in any certificate, notice or other writing
delivered hereunder or thereunder shall prove to have been false in any material
respect upon the date when made or deemed to have been made; or

 

(e) The Borrower or any of its Subsidiaries shall fail to pay when due any
amount payable (i) under any Indebtedness exceeding $1,000,000 in principal
amount or (ii) under any agreement for the use a real or personal property
requiring aggregate payments in excess of $1,000,000 in any twelve month period,
or fail to observe or perform any term, covenant or agreement evidencing or
securing such Indebtedness or relating to such agreement for the use of real or
personal property; or

 

(f) The Borrower or any of its Subsidiaries shall (i) apply for or consent to
the appointment of or the taking of possession by, a receiver, custodian,
trustee, liquidator or similar

 

42

--------------------------------------------------------------------------------


 

official of itself or of all or a substantial part of its property, (ii) be
generally not paying its debts as such debts become due, (iii) make a general
assignment for the benefit of its creditors, (iv) commence a voluntary case
under the United States Bankruptcy Code (as now or hereafter in effect),
(v) take any action or commence any case or proceeding under any law relating to
bankruptcy, insolvency, reorganization, winding-up or composition or adjustment
of debts, or any other law providing for the relief of debtors, (vi) fail to
contest in a timely or appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the United States
Bankruptcy Code or other law, or (vii) take any corporate action for the purpose
of effecting any of the foregoing; or

 

(g) A proceeding or case shall be commenced against the Borrower or any of its
Subsidiaries, without the application or consent of such Borrower or such
Subsidiary in any court of competent jurisdiction, seeking (i) the liquidation,
reorganization, dissolution, winding up, or composition or readjustment of its
debts, (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of it or of all or any substantial part of its assets, or (iii) similar
relief in respect of it, under any law relating to bankruptcy, insolvency,
reorganization, winding-up or composition or adjustment of debts or any other
law providing for the relief of debtors, and such proceeding or case shall
continue undismissed, or unstayed and in effect, for a period of 30 days; or an
order for relief shall be entered in an involuntary case under the Federal
Bankruptcy Code, against the Borrower or such Subsidiary; or action under the
laws of the jurisdiction of incorporation or organization of the Borrower or any
of its Subsidiaries similar to any of the foregoing shall be taken with respect
to the Borrower or such Subsidiary and shall continue unstayed and in effect for
a period of 45 days; or

 

(h) A judgment or order for the payment of money shall be entered against the
Borrower or any of its Subsidiaries by any court, or a warrant of attachment or
execution or similar process shall be issued or levied against property of the
Borrower or such Subsidiary, that in the aggregate exceeds $1,000,000 in value,
the payment of which is not fully covered by insurance in excess of any
deductibles not exceeding $200,000 in the aggregate, and such judgment, order,
warrant or process shall continue undischarged or unstayed for 30 days; or

 

(i) There shall occur a cessation of a substantial part of the Borrower’s
Business for a period which materially adversely affects Borrower’s capacity to
continue Borrower’s Business in accordance with its historical practices; or the
Borrower shall suffer the loss or revocation of any material license or permit
now held or hereafter acquired which is necessary to the continued or lawful
operation of the Borrower’s Business; or the Borrower shall be enjoined,
restrained or in any other way prevented by a court, governmental or
administrative order from conducting all or any material part of the Borrower’s
Business; or

 

(j) The Borrower or any ERISA Affiliate shall fail to pay when due any material
amount that they shall have become liable to pay to the PBGC or to a Plan under
Title IV of ERISA, unless such liability is being contested in good faith by
appropriate proceedings, the Borrower or the ERISA Affiliate, as the case may
be, has established and is maintaining adequate reserves in accordance with GAAP
and no lien shall have been filed to secure such liability; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate or to cause a trustee
to be appointed to administer any such Plan or Plans; or a condition shall exist
by reason of which the

 

43

--------------------------------------------------------------------------------


 

PBGC would be entitled to obtain a decree adjudicating that any such Plan or
Plans must be terminated; or

 

(k) Any of the Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the express terms thereof or with
the express prior written agreement, consent or approval of the Lenders, or any
action at law or in equity or other legal proceeding to cancel, revoke or
rescind any Loan Document shall be commenced by or on behalf of the Borrower, or
any court or other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or shall issue a judgment, order,
decree or ruling to the effect that, any one or mare of the Loan Documents is
illegal, invalid or unenforceable in accordance with the terms thereof, or any
Encumbrance in favor of the Lenders created under any of the Loan Documents
shall at any time (other than by reason of the Lenders relinquishing such
Encumbrance) cease in any material respect to constitute a valid and, to the
extent applicable, perfected Encumbrance on any material portion of the
Collateral.

 

8.2                                 Remedies. Upon the occurrence of an Event of
Default described in subsections 8.1(f) and (g), immediately and automatically,
and upon the occurrence of any other Event of Default, at any time thereafter
while such Event of Default is continuing, at the option of the Lenders and upon
the Lenders’ declaration:

 

(a) The agreement of the Lenders to make any further Loans and to issue any
Letters of Credit hereunder shall terminate;

 

(b) The unpaid principal amount of the Loans together with accrued interest, all
Reimbursement Obligations and all other Obligations shall become immediately due
and payable without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived;

 

(c) The Borrower shall immediately pledge to Lenders cash collateral in an
amount determined by Lenders to be sufficient to fully secure any Obligations of
Borrower to Lenders with respect to (1) any issued Letters of Credit and
(2) each Lenders’ FX Exposure; and

 

(d) The Lenders may exercise any and all rights it has under this Credit
Agreement, the other Loan Documents or at law or in equity, and proceed to
protect and enforce its rights by any action at law or in equity or by any other
appropriate proceeding.

 

No remedy conferred upon the Lenders in the Loan Documents is intended to be
exclusive of any other remedy, and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or by any other provision of law.
Without limiting the generality of the foregoing or of any of the terms and
provisions of any of the Security Documents, if and when the Lenders exercise
remedies under the Security Documents with respect to Collateral, the Lenders
may, in their discretion, determine which items and types of Collateral to
dispose of and in what order and may dispose of Collateral in any order the
Lenders shall select in its sole discretion, and the Borrower consents to the
foregoing and waives all rights of marshalling with respect to all Collateral.

 

44

--------------------------------------------------------------------------------

 

SECTION IX

ASSIGNMENT AND PARTICIPATION

 

9.1.                              Right to Assign.

 

(a) Each of the Lenders shall have the right to assign at any time any portion
of its Commitment hereunder and its interests in the risk relating to any Loans
to other federally regulated banks which routinely engage in secured lending in
the ordinary course of their business (each an “Assignee”) and to furnish from
time to time to prospective Assignees copies of the Loan Documents and any
information concerning the Borrower in its possession, provided that if no Event
of Default shall have occurred and be continuing, each Assignee which is not an
Affiliate of such Lender or a Federal Reserve Bank shall be subject to prior
approval by the Borrower (such approval not to be unreasonably withheld). Each
Assignee shall execute and deliver to RBS and the Borrower a joinder agreement.
Upon the execution and delivery of such joinder agreement, (a) such Assignee
shall, on the date and to the extent provided in such joinder agreement, become
a “Lender” party to this Credit Agreement and the other Loan Documents for all
purposes of this Credit Agreement and the other Loan Documents and shall have
all rights and obligations of a “Lender” with a Commitment as set forth in such
joinder agreement, and such Lender shall, on the date and to the extent provided
in such joinder agreement, be released prospectively from its obligations
hereunder and under the other Loan Documents to a corresponding extent (and, in
the case of an assignment covering all of the remaining portion of a Lender’s
rights and obligations under this Credit Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 11.3 and to any fees accrued for its account hereunder and not yet
paid); (b) the assigning Lender, if it holds the Note, shall promptly surrender
the Note to the Borrower for cancellation, provided that if RBS has retained any
Commitment, the Borrower shall execute and deliver to RBS a new Note in the
amount of its retained Commitment; (c) the Borrower shall issue to such Assignee
a Note in the amount of such Assignee’s Commitment, dated the Closing Date or
such other date as may be specified by such Assignee and otherwise completed in
substantially the form of Exhibit A (d) this Credit Agreement shall be deemed
appropriately amended to reflect (i) the status of such Assignee as a party
hereto and (ii) the status and rights of the Lender hereunder; and (e) the
Borrower shall take such action as RBS may reasonably request to perfect any
security interests or mortgages in favor of the Lenders, including any Assignee
which becomes a party to this Credit Agreement.

 

(b) A Lender may at any time pledge all or any portion of its rights under the
Loan Documents, including any portion of the Note, to any of the twelve (12)
Federal Reserve Banks organized under Section 4 of the Federal Reserve Act, 12
U.S.C. Section 341. No such pledge or any enforcement thereof shall release the
Lender from its obligations under any of the Loan Documents.

 

9.2.                              Participations. A Lender shall have the right
at any time and from time to time, without the consent of or notice to the
Borrower, to grant participations to one or more federally regulated banks which
routinely engage in secured lending in the ordinary course of their business
(each a “Participant”) in all or any part of any Loans and Letter of Credit
Participations

 

45

--------------------------------------------------------------------------------


 

owing to the Lender and the Note held by the Lender, and shall have the right to
furnish from time to time to prospective Participants copies of the Loan
Documents and any information concerning the Borrower in its possession.
Notwithstanding the foregoing, under no circumstances may a (i) competitor of
the Borrower or any of its Subsidiaries or (ii) an entity engaged in a line of
business similar to that of the Borrower or any of its Subsidiaries, become a
Participant. The Lender shall retain the sole right to approve, without the
consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents, provided that the documents evidencing any such
participation may provide that, except with the consent of such Participant, the
Lender will not consent to (a) the reduction in or forgiveness of the stated
principal of or rate of interest on or commitment fee with respect to the
portion of any Loan subject to such participation, (b) the extension or
postponement of any stated date fixed for payment of principal or interest or
commitment fee with respect to the portion of any Loan subject to such
participation, (a) the waiver or reduction of any right to indemnification of
the Lender hereunder, or (d) except as otherwise permitted hereunder, the
release of any Collateral. Notwithstanding the foregoing, no participation shall
operate to increase the total Commitments hereunder or otherwise alter the
substantive terms of this Credit Agreement. In the event of any such sale by the
Lender of participating interests to a Participant, the Lender’s obligations
under this Credit Agreement shall remain unchanged, the Lender shall remain
solely responsible for the performance thereof; the Lender shall remain the
holder of such Note for all purposes under this Credit Agreement and the
Borrower shall continue to deal solely and directly with the Lender in
connection with the Lender’s rights and obligations under this Credit Agreement.

 

SECTION X

AGREEMENTS AMONG LENDERS

 

Each Lender authorizes RBS to act as agent for the Lender and RBS hereby agrees
to act as agent for the Lender in respect of this Credit Agreement upon the
terms and conditions set forth in this Credit Agreement, and upon the following
additional terms and conditions:

 

10.1.  Appointment and Authorization.  Each Lender hereby irrevocably appoints
and authorizes RBS to take such action as agent on its behalf and to exercise
such powers hereunder as are delegated to RBS by the terms hereof, together with
such powers as are reasonably incidental thereto.  Neither RBS nor any of its
affiliates, directors, officers, attorneys or employees shall (a) be liable for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction), or be responsible in any
manner to any of the Lenders for the effectiveness, enforceability, genuineness,
validity or due execution of this Credit Agreement or any other Loan Documents,
(b) be under any obligation to any Lender to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions hereof or
thereof on the part of Borrower, or the financial condition of Borrower, or
(c) be liable to any of the Borrower for consequential damages resulting from
any breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or collection of the Loans or Letters of Credit or
any of the Loan Documents.  Notwithstanding any provision to the contrary
contained in this Credit Agreement or in any other Loan Document, RBS shall not
have any duty or responsibility except those expressly set forth herein, nor
shall RBS have or be deemed to have any fiduciary relationship with any Lender
or participant, and no

 

46

--------------------------------------------------------------------------------


 

implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any other Loan Document
or otherwise exist against RBS.  Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in other Loan
Documents with reference to RBS is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

10.2. Investment Purpose.  Each Lender represents and warrants to Borrower and
to RBS that it is entering into this Credit Agreement with the present intention
of acquiring any Note issued pursuant hereto for investment purposes only and
not for the purpose of distribution or resale, it being understood, however,
that each Lender shall at all times retain full control over the disposition of
its assets.

 

10.3.  Documents.  RBS shall not be under any duty to examine into or pass upon
the validity, effectiveness, genuineness or value of any Loan Document or other
document, instrument or agreement furnished pursuant to this Credit Agreement or
in connection herewith or the value of any collateral obtained hereunder, and
RBS shall be entitled to assume that the same are valid, effective and genuine
and what they purport to be.

 

10.4. Lenders’ Independent Investigation.  Each Lender, by its signature to this
Credit  Agreement or joinder agreement, acknowledges and agrees that RBS has
made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of the Borrower or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between RBS
and such Lender.  Each Lender represents that it has made and shall continue to
make its own independent investigation of the creditworthiness, financial
condition and affairs of the Borrower in connection with the extension of credit
hereunder, and agrees that RBS has no duty or responsibility, either initially
or on a continuing basis, to provide any Lender with any credit or other
information with respect thereto (other than such notices as may be expressly
required to be given by Agent to the Lenders hereunder), whether coming into its
possession before the date of this Credit Agreement or at any time or times
thereafter.  Each Lender further represents that it has reviewed the Credit
Agreement and each of the other Loan Documents.

 

10.5.  Lenders and Affiliates.  Each Lender and its affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrower, its
Subsidiaries and Affiliates as though such Lender were not a lender hereunder
and without notice to or consent of any Lender.  Each Lender acknowledges that,
pursuant to such activities, each Lender or its affiliates may receive
information regarding the Borrower, any Subsidiary or any Affiliate and
acknowledges that such Lender shall be under no obligation to provide such
information to other Lenders.  With respect to Loans and Letters of Credit, RBS
and its affiliates shall have the same rights and powers under this Credit
Agreement as any other Lender and may exercise the same as though RBS were not
agent, and the terms “Lender” and “Lenders” include RBS and its affiliates, to
the extent applicable, in their individual capacities.

 

47

--------------------------------------------------------------------------------


 

10.6.  Knowledge of Default.  RBS shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless RBS has
received notice from a Lender or a Borrower referring to this Credit Agreement
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that RBS receives such a notice, RBS shall
give notice thereof to the Lenders. RBS shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that, unless and until RBS shall have received such
directions, RBS may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable, in its discretion, for the protection of the interests of
the Lenders.

 

10.7.  Action by RBS.  Subject to the other terms and conditions hereof, so long
as RBS shall be entitled to assume that no Default or Event of Default shall
have occurred and be continuing, RBS shall be entitled to use its discretion
with respect to exercising or refraining from exercising any rights that may be
vested in it by, or with respect to taking or refraining from taking any action
or actions that it may be able to take under or in respect of, this Credit
Agreement. RBS shall incur no liability under or in respect of this Credit
Agreement by acting upon any notice, certificate, warranty or other paper or
instrument believed by it to be genuine or authentic or to be signed by the
proper party or parties, or with respect to anything that it may do or refrain
from doing in the reasonable exercise of its judgment, or that may seem to it to
be necessary or desirable in the premises.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against RBS as a result of
RBS’s acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.

 

10.8.  Delegation of Duties.  RBS may execute any of its duties under this
Credit Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  RBS
shall not be responsible to the Lenders for the negligence or misconduct of any
agent or attorney-in-fact that it selects in the absence of gross negligence or
willful misconduct, as determined by a court of competent jurisdiction.

 

10.9.  Indemnification of Agent.  The Lenders agree to indemnify RBS (to the
extent not reimbursed by Borrower) ratably from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees and expenses) or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by or asserted
against RBS in its capacity as agent in any way relating to or arising out of
this Credit Agreement or any Loan Document or any action taken or omitted by RBS
with respect to this Credit Agreement or any Loan Document, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees and expenses) or disbursements resulting from RBS’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction, or from any action taken or omitted by RBS in any capacity other
than as agent under this Credit Agreement or any other Loan Document.  No action
taken in accordance with the directions of the Required Lenders shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section 10.9.  The undertaking in this Section 10.9 shall survive repayment of
the Loans, cancellation of the Notes, if any, expiration or termination of the
Letters of Credit, termination of

 

48

--------------------------------------------------------------------------------


 

the Commitment, any foreclosure under, or modification, release or discharge of,
any or all of the Loan Documents, termination of this Credit Agreement and the
resignation or replacement of the agent.

 

10.10.  Successor Agent.  RBS may resign as agent hereunder by giving not fewer
than thirty (30) days prior written notice to the Borrower and the Lenders.  If
RBS shall resign under this Credit Agreement, then either (a) the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
or (b) if a successor agent shall not be so appointed and approved within the
thirty (30) day period following RBS’s notice to the Lenders of its resignation,
then RBS shall appoint a successor agent that shall serve as agent until such
time as the Required Lenders appoint a successor agent.  If no successor agent
has accepted appointment as Agent by the date that is thirty (30) days following
a retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  Upon its
appointment, such successor agent shall succeed to the rights, powers and duties
as agent, and the former agent’s rights, powers and duties as agent shall be
terminated without any other or further act or deed on the part of such former
agent or any of the parties to this Agreement.

 

10.11.  No Reliance on RBS’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its affiliates,
participants or assignees, may rely on RBS to carry out such Lender’s or its
affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the Patriot Act or
the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
anti-terrorism law, including any programs involving any of the following items
relating to or in connection with Borrower, its Subsidiaries, Affiliates or
agents, the Loan Documents or the transactions hereunder: (a) any identity
verification procedures, (b) any record keeping, (c) any comparisons with
government lists, (d) any customer notices or (e) any other procedures required
under the CIP Regulations or such other laws.

 

10.12.  Amendments.  No amendment, modification, termination, or waiver of any
provision of this Credit Agreement or any of the other Loan Documents nor
consent to any variance therefrom, shall be effective unless the same shall be
in writing and signed by the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Notwithstanding the previous sentence, unanimous consent of the
Lenders shall be required with respect to (i) any increase in the Revolving Loan
Commitment hereunder, (ii) the extension or postponement of maturity of the
Loans, the payment date of interest or scheduled principal thereunder, or the
payment date of commitment or other fees payable hereunder, (iii) any reduction
in the stated rate of interest on the Loans (provided that the institution of
the Default Rate and a subsequent removal of the Default Rate shall not
constitute a decrease in interest rate pursuant to this Section 10.12), or in
any amount of interest or scheduled principal due on any Loan, or the payment of
commitment or other fees hereunder or any change in the manner of pro rata
application of any payments made by Borrower to the Lenders hereunder, (iv) any
change in any percentage voting requirement, voting rights, or the Required
Lenders definition in this Agreement, (v) the release of the

 

49

--------------------------------------------------------------------------------


 

Borrower or of substantially all of the Collateral, or (vi) any amendment to
this Section 10.12.

 

10.13.  Obligations Several; No Fiduciary Obligations.  The obligations of the
Lenders hereunder are several and not joint.  Nothing contained in this Credit
Agreement and no action taken by Agent or the Lenders pursuant hereto shall be
deemed to constitute Agent or the Lenders a partnership, association, joint
venture or other entity. No default by any Lender hereunder shall excuse the
other Lenders from any obligation under this Agreement; but no Lender shall have
or acquire any additional obligation of any kind by reason of such default.  The
relationship between Borrower and the Lenders with respect to the Loan Documents
and any ancillary documents and agreements is and shall be solely that of
debtors and creditors, respectively, and neither Agent nor any Lender shall have
any fiduciary obligation toward the Borrower with respect to any such documents
or the transactions contemplated thereby.

 

10.14. Costs, Expenses and Taxes.  The Borrower agrees to pay on demand all
costs and expenses of RBS in connection with the Credit Agreement and Loans,
including but not limited to (a) syndication, administration, travel and
out-of-pocket expenses, including but not limited to attorneys’ fees and
expenses, of RBS in connection with the preparation, negotiation and closing of
the Loan Documents and the administration of the Loan Documents, the collection
and disbursement of all funds hereunder and the other instruments and documents
to be delivered hereunder, (b) extraordinary expenses of RBS in connection with
the administration of the Loan Documents and the other instruments and documents
to be delivered hereunder, and (c) the reasonable fees and out-of-pocket
expenses of special counsel for RBS, with respect to the foregoing, and of local
counsel, if any, who may be retained by said special counsel with respect
thereto.  Borrower also agrees to pay on demand all costs and expenses of RBS
and the Lenders, including reasonable attorneys’ fees and expenses, in
connection with the restructuring or enforcement of the Obligations, this Credit
Agreement or any of the Loan Documents.  In addition, Borrower shall pay any and
all stamp, transfer, documentary and other taxes, assessments, charges and fees
payable or determined to be payable in connection with the execution and
delivery of the Loan Documents, and the other instruments and documents to be
delivered hereunder, and agree to hold Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or failure to pay such taxes or fees.  All obligations provided for in
this Section shall survive any termination of this Credit Agreement.

 

SECTION XI

GENERAL

 

11.1.                        Notices. Unless otherwise specified herein, all
notices hereunder to any party hereto shall be in writing and shall be deemed to
have been given when delivered by hand, or when sent by electronic facsimile
transmission, or on the first Business Day after delivery to any overnight
delivery service, freight pre-paid, or five (5) days after being sent by
certified or registered mail, return receipt requested, postage pre-paid, and
addressed to such party at its address indicated below:

 

If to the Borrower:

 

50

--------------------------------------------------------------------------------


 

Virtusa Corporation

2000 West Park Drive

Westborough, Massachusetts 01581

Attention:        Chief Financial Officer

 

with a copy (which shall not constitute notice) to:

 

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts 02109

Attention: Gina Lynn Martin, Esq.

 

 

If to RBS, at

 

RBS Citizens,National Association

28 State Street

Boston, Massachusetts 02109

Attention: Victoria P. Lazzell

 

 

with a copy (which shall not constitute notice) to:

 

Bartlett Hackett Feinberg, P.C.

155 Federal Street

Boston, Massachusetts 02110

Attention: John L. Hackett, Esq.

 

or at any other address specified by such parry in writing.

 

11.2.                        Expenses. Whether or not the transactions
contemplated herein shall be consummated, the Borrower promises to reimburse the
Lender for all reasonable out-of-pocket fees and disbursements (including all
reasonable and documented attorneys’ fees and collateral evaluation costs)
incurred or expended in connection with the preparation, filing or recording,
interpretation or administration of this Credit Agreement and the other Loan
Documents, or any amendment, modification, approval, consent or waiver hereof or
thereof, or in connection with the enforcement of any Obligations, the exercise,
preservation or enforcement of any rights, remedies or options of the Lender or
the satisfaction of any Obligations, or in connection with any litigation,
proceeding or dispute in any way related to the credit hereunder, including,
without limitation, documented fees and disbursements of outside legal counsel,
accounting, consulting, brokerage or other similar third party  professional
fees or expenses; all fees, charges (including the Lender’s per diem charges)
and expenses relating to any inspections, appraisals or examinations conducted
in connection with the Loans or any Collateral; and all costs and expenses
relating to any attempt to inspect, verify, protect, preserve, restore, collect,
sell, liquidate or otherwise dispose of or realize upon the Collateral. The
amount of all such costs and expenses shall, until paid, bear interest at the
rate applicable to Revolving Credit Loans and shall

 

51

--------------------------------------------------------------------------------


 

be an Obligation secured by the Collateral. The Borrower will pay any taxes
(including any interest and penalties in respect thereof), other than the
Lender’s federal and state income taxes, payable on or with respect to the
transactions contemplated by the Loan Documents (the Borrower hereby agreeing to
indemnify the Lender with respect thereto).

 

11.3.                        Indemnification. The Borrower agrees to indemnify
and hold harmless the Lender, as well as its respective shareholders, directors,
officers, agents, subsidiaries and affiliates, from and against all damages,
losses, settlement payments, obligations, liabilities, claims, suits, penalties,
assessments, citations, directives, demands, judgments, actions or causes of
action, whether statutorily created or under the common law, all reasonable and
documented costs and expenses (including, without limitation, reasonable fees
and disbursements of outside attorneys, experts and consultants) and all other
liabilities whatsoever (including, without limitation, liabilities under
Environmental Laws) which shall at any time or times be incurred, suffered,
sustained or required to be paid by any such indemnified Person (except any of
the foregoing which result from the gross negligence or willful misconduct of
the indemnified Person) on account of or in relation to or any way in connection
with any of the arrangements or transactions contemplated by, associated with or
ancillary to this Credit Agreement, the other Loan Documents or any other
documents executed or delivered in connection herewith or therewith, all as the
same may be amended from time to time, or with respect to any Letters of Credit,
whether or not all or part of the transactions contemplated by, associated with
or ancillary to this Credit Agreement, any of the other Loan Documents or any
such other documents are ultimately consummated. In any investigation,
proceeding or litigation, or the preparation therefore, the Lender shall select
its own counsel and, in addition to the foregoing indemnity, the Borrower agrees
to pay promptly the reasonable fees and expenses of such counsel. In the event
of the commencement of any such proceeding or litigation, the Borrower shall be
entitled to participate in such proceeding or litigation with counsel of its
choice at its own expense, provided that such counsel shall be reasonably
satisfactory to the Lender. The Borrower authorizes the Lender to charge any
deposit account or Note Record which it may maintain with any of them for any of
the foregoing. The covenants of this Section 11.3 shall survive payment or
satisfaction of payment of all amounts owing with respect to the Note, any other
Loan Document or any other Obligation.

 

11.4.                        Survival of Covenants. Etc.  All covenants,
agreements, representations and warranties made herein, in the other Loan
Documents or in any documents or other papers delivered by or on behalf of the
Borrower pursuant hereto or thereto shall be deemed to have been relied upon by
the Lenders, notwithstanding any investigation heretofore or hereafter made by
it, and shall survive the making by the Lender of the Loans as herein
contemplated and the termination of the Commitment, and shall continue in full
force and effect so long as any Obligation remains outstanding and unpaid or the
Lender has any obligation to make any Loans hereunder or has any obligation to
issue any Letter of Credit. Notwithstanding the foregoing, the provisions of
Sections 11.2 and 11.3 shall continue in full force and effect after the payment
in full of all Obligations. All statements contained in any certificate or other
writing delivered by or on behalf of the Borrower pursuant hereto or the other
Loan Documents or in connection with the transactions contemplated hereby shall
constitute representations and warranties by the Borrower hereunder.

 

52

--------------------------------------------------------------------------------


 

11.5.                        Set-Off. Regardless of the adequacy of any
Collateral or other means of obtaining repayment of the Obligations, any
deposits, balances or other sums credited by or due from the head office of the
Lender or any of its branch offices to the Borrower may, at any time and from
time to time without prior notice to the Borrower, be set off, appropriated, and
applied by the Lender against any and all Obligations of the Borrower in such
manner as the head office of the Lender or any of its branch offices in its sole
reasonable discretion may determine, and the Borrower hereby grants the Lender a
continuing security interest in such deposits, balances or other sums for the
payment and performance of all such Obligations.

 

ANY AND ALL RIGHTS TO REQUIRE THE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL, WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHTS OF SETOFF WITH RESPECT TO SUCH DEPOSITS, BALANCES, OTHER
SUMS AND PROPERTY OF THE BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.

 

11.6.                        No Waivers. No failure or delay by the Lender in
exercising any right, power or privilege hereunder, under the Note or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. No waiver shall extend to or
affect any Obligation not expressly waived or impair any right consequent
thereon. No course of dealing or omission on the part of the Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.
The rights and remedies herein and in the Note and the other Loan Documents are
cumulative and not exclusive of any rights or remedies otherwise provided by
agreement or law.

 

11.7. Binding Effect of Agreement. This Credit Agreement shall be binding upon
and inure to the benefit of the Borrower, the Lender and their respective
successors and assignees provided that the Borrower may not assign or transfer
its rights or obligations hereunder.

 

11.8.                        Lost Note, Etc. Upon receipt of an affidavit of an
officer of the Lender as to the loss, theft, destruction or mutilation of the
Note or any Security Document which is not a public record and, in the case of
any such loss, theft, destruction or mutilation, upon cancellation of such Note
or Security Deposit, if available, the Borrower will issue, in lieu thereof, a
replacement Note or other Security Document in the same principal amount thereof
and otherwise of like tenor.

 

11.9.                        Captions; Counterparts. The captions in this Credit
Agreement are for convenience of reference only and shall not define or limit
the provisions hereof.  This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, but all of
which together shall constitute one instrument. In proving this Credit Agreement
it shall not be necessary to produce or account for mare than one such
counterpart signed by the party against whom enforcement is sought.

 

53

--------------------------------------------------------------------------------


 

11.10.                  Entire Agreement. Etc. The Loan Documents and any other
documents executed in connection herewith or therewith express the entire
understanding of the parties with respect to the transactions contemplated
hereby and supersede all prior agreements with respect to the subject matter
hereof.

 

11.11.                  Waiver of Jury Trial. EACH OF THE BORROWER AND THE
LENDERS HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR
CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS CREDIT AGREEMENT, THE
NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF THE LENDER RELATING TO THE ADMIMSTRATION OR
ENFORCEMENT OF THE LOANS AND THE LOAN DOCUMENTS, AND AGREES THAT IT WILL NOT
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, EACH OF THE
BORROWER AND THE LENDER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. THE BORROWER (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(b) ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH EACH IS A PARTY BECAUSE OF,
AMONG OTHER THINGS, THE BORROWER’S WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 

11.12.                  Governing Law; Jurisdiction; Venue.  THIS CREDIT
AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF
THE COMMONWEALTH OF MASSACHUSETTS AND SHALL FOR ALL PURPOSES BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF SAID COMMONWEALTH (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE BORROWER CONSENTS TO THE
JURISDICTION OF ANY OF THE FEDERAL OR STATE COURTS LOCATED IN SUFFOLK COUNTY IN
THE COMMONWEALTH OF MASSACHUSETTS IN CONNECTION WITH ANY SUIT TO ENFORCE THE
RIGHTS OF THE LENDER UNDER THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS AND CONSENTS TO SERVICE OP PROCESS IN ANY SUCH SUIT BEING MADE UPON
THE BORROWER BY MAIL AT THE BORROWER’S ADDRESS SET FORTH HEREIN. THE BORROWER
IRREVOCABLY WAIVES ANY OBJECTION IN WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH ACTION BROUGHT IN THE COURTS REFERRED TO IN THIS
SECTION AND IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD

 

54

--------------------------------------------------------------------------------


 

OR CLAIM IN ANY SUCH ACTION THAT SUCH ACTION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

 

11.13 Severability. The provisions of this Credit Agreement are severable and if
any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Credit Agreement in
any jurisdiction.

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement
under seal as of the date first above written.

 

WITNESS

 

VIRTUSA CORPORATION

 

 

 

 

 

 

/s/ Paul D. Tutun

 

By:

/s/ Ranjan Kalia

 

 

 

 

 

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION

 

 

As Agent and Lender

 

 

 

 

 

 

/s/ Illegible

 

By:

/s/ Jennifer Perry

 

 

 

Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

As Lender

 

 

 

 

 

 

/s/ Karen Mercer

 

By:

/s/ James P. Murphy

 

56

--------------------------------------------------------------------------------


 

LISTING OF SCHEDULES

 

Schedule A-  Applicable Percentages of Lenders

 

Schedule B- Outstanding Indebtedness among Borrower and its Subsidiaries

 

Schedule 4.25- Material Contracts of Borrower and Subsidiaries

 

 

57

--------------------------------------------------------------------------------


 

LISTING OF EXHIBITS

 

Exhibit A-1 and A-2

Form of Revolving Promissory Note

 

 

Exhibit B

Notice of Borrowing

 

 

Exhibit C

Additional Disclosures of Borrower

 

 

Exhibit D

Covenant Compliance Certificate

 

 

Exhibit E

Borrowing Base Certificate

 

58

--------------------------------------------------------------------------------
